  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 1 of 118 PageID #: 2210




September 6, 2019

Derek Van der Voort
ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES INC.
300 S. RIVERSIDE #1900
CHICAGO, IL 60606-0000


RE: AKORN INC

Insuring Company: Federal Insurance Company

Dear Derek:

Enclosed is our Executive Protection Portfolio Policy for the above referenced Insured.

I want to thank you for the opportunity to underwrite this account.

Please let me know if I can be of further assistance.

Sincerely,




Melea J Hargis

CHUBB


rb




       Chubb Group of Insurance Companies   525 W Monroe Street       312.775.3100
                                            Suite 700                 Fax 312.454.4401
                                            Chicago, IL 60661
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 2 of 118 PageID #: 2211
                                         Executive Protection Portfolio




                                                                                             PREMIUM BILL



Insured:    AKORN INC                                                              Date:   09/06/2019



Producer: ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES
          INC.
          300 S. RIVERSIDE #1900
          CHICAGO, IL 60606-0000


Company:      Federal Insurance Company

THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED BELOW.

Product:           Executive Protection Portfolio

Policy Number: 8153-1429

Policy Period:     September 1, 2019 to September 1, 2020

NOTE: - PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL
WILL BE RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST.
PLEASE REMIT TO PRODUCER INDICATED ABOVE.

Product                                     Effective Date        Commission                      Premium
                                                                        Rate
FIDUCIARY LIABILITY                            09/01/19               0.00 %                      $10,901.00

CRIME                                          09/01/19                   0.00 %                  $54,567.00




* For Kentucky policies, amount displayed includes tax and collection fees.

                                         TOTAL POLICY PREMIUM                                     $65,468.00
                                         TOTAL INSTALLMENT PREMIUM DUE                            $65,468.00


                  WHEN REMITTING PLEASE INDICATE POLICY OR CERTIFICATE NUMBER




Form 14-02-1324 (Rev. 1/99)
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 3 of 118 PageID #: 2212




                             POLICYHOLDER
                         DISCLOSURE NOTICE OF
                     TERRORISM INSURANCE COVERAGE
                     (for policies with no terrorism exclusion or sublimit)
                        Insuring Company: Federal Insurance Company

You are hereby notified that, under the Terrorism Risk Insurance Act (the “Act”), this
policy makes available to you insurance for losses arising out of certain acts of terrorism.
Terrorism is defined as any act certified by the Secretary of the Treasury of the United
States, to be an act of terrorism; to be a violent act or an act that is dangerous to human
life, property or infrastructure; to have resulted in damage within the United States,
or outside the United States in the case of an air carrier or vessel or the premises of a
United States Mission; and to have been committed by an individual or individuals as part
of an effort to coerce the civilian population of the United States or to influence the policy
or affect the conduct of the United States Government by coercion.


You should know that the insurance provided by your policy for losses caused by acts of
terrorism is partially reimbursed by the United States under the formula set forth in the
Act. Under this formula, the United States pays 85% of covered terrorism losses that
exceed the statutorily established deductible to be paid by the insurance company
providing the coverage. Beginning in 2016, the Federal share will be reduced by 1% per
year until it reaches 80%, where it will remain.


However, if aggregate insured losses attributable to terrorist acts certified under the Act
exceed $100 billion in a calendar year, the Treasury shall not make any payment for
any portion of the amount of such losses that exceeds $100 billion.




    10-02- 1281 (Ed. 03/2015)
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 4 of 118 PageID #: 2213


If aggregate insured losses attributable to terrorist acts certified under the Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Act,
we shall not be liable for the payment of any portion of the amount of such losses that
exceeds $100 billion, and in such case insured losses up to that amount are subject to
pro rata allocation in accordance with procedures established by the Secretary of the
Treasury.



The portion of your policy’s annual premium that is attributable to insurance for such acts
of terrorism is: $ -0-.


If you have any questions about this notice, please contact your agent or broker.




    10-02- 1281 (Ed. 03/2015)
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 5 of 118 PageID #: 2214




                          IMPORTANT NOTICE TO POLICYHOLDERS


        Insuring Company: Federal Insurance Company

        All of the members of the Chubb Group of Insurance companies doing business in the United States
(hereinafter “Chubb”) distribute their products through licensed insurance brokers and agents (“producers”). Detailed
information regarding the types of compensation paid by Chubb to producers on US insurance transactions is
available under the Producer Compensation link located at the bottom of the page at www.chubb.com, or by calling 1-
866-588-9478. Additional information may be available from your producer.

        Thank you for choosing Chubb.




10-02-1295 (ed. 6/2007)
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 6 of 118 PageID #: 2215




                                 IMPORTANT POLICYHOLDER NOTICE

 This is to provide notice that, pursuant to Illinois Department of Insurance Company Bulletin 2011-06
 (CB 2011-06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil
 Union Act ("the Act", 750 ILL. COMP. STAT. 75/1). The Act, which became effective on June 1, 2011,
 creates a legal relationship between two persons of either the same or opposite sex who establish a civil
 union.
 The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities,
 protections and benefits that are afforded or recognized by the law of Illinois to spouses, whether
 they are derived from statute, administrative rule, policy, common law or any source of civil or criminal
 law. In addition, this law requires recognition of a same-sex civil union, marriage, or other
 substantially similar legal relationship, except for common law marriage, legally entered into in
 other jurisdictions. The Act further provides that "party to a civil union" shall be included in any
 definition or use of the terms "spouse", "family", "immediate family", "dependent", "next of kin" and
 other terms descriptive of spousal relationships as those terms are used throughout the law.
 According to CB 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB
 2011-06 also states that if policies of insurance provide coverage for children, the children of civil
 unions must also be
 provided coverage.




14-02-19843 (03/2013)                          Page 1
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 7 of 118 PageID #: 2216




Notice to Purchasers of Employment Practices Liability Coverage or Fiduciary Liability Coverage


Insuring Company: Federal Insurance Company

As a purchaser of an Employment Practices Liability Coverage Section and/or a Fiduciary Liability
Coverage Section, please note that the Company has the right and duty to defend any Claim (as such
term is defined in the Definitions section of each applicable Coverage Section) covered by each
applicable Coverage Section, unless such Coverage Section has been amended by written endorsement.
Defense counsel for any such Claim shall be selected by the Company from the Company’s list of
approved defense firms. Please also note that, as a condition precedent to any right to coverage under
each applicable Coverage Section, all Claims must be reported to the Company in writing in the manner
and within the time provided in the Reporting and Notice provisions of such Coverage Section.

For a list of approved defense firms, please contact your insurance agent or broker, or access such list by
using the following internet address:

http://csi.chubb.com/panel_counsel.asp

Please note that the Company reserves the right to modify such list at any time without notice.




99-10-0769 (Ed. 9/2004)
    Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 8 of 118 PageID #: 2217




                              Notice of Loss Control Services

Insuring Company: Federal Insurance Company
As a Chubb policyholder, you have loss prevention information and/or services available to you, as
listed in this Notice. You may order any brochure by email to formsordering@chubb.com and to view
our full suite of loss prevention brochures/services go to www.chubb.com/us/fl-lossprevention

                 Directors and Officers (D&O) Liability Loss Prevention Services

•    Directors and Officers Liability Loss Prevention Manuals:
     Directors and Officers Liability Loss Preventions – #14-01-0035
     Directors and Officers Securities Litigation Loss Preventions – #14-01-0448
     Director Liability Loss Prevention in Mergers and Acquisitions – #14-01-1099
     Directors and Officers Liability Loss Prevention for Not-for-Profit- -#14-01-0036
     Cyber Loss Mitigation for Directors -#14-01-1199

                 Employment Practices Liability (EPL) Loss Prevention Services

•    Toll-free Hot Line
     Have a question on how to handle an employment situation? Simply call 1.888.249.8425 to access
     the nationally known employment law firm of Jackson Lewis P.C. We offer customers an unlimited
     number of calls to the hot line at no additional charge.
•    ChubbWorks.com
     ChubbWorks.com is a web-based platform that offers multiple services including overviews of
     employment laws, sample employment policies and procedures, and on-line training. To gain
     immediate access to ChubbWorks go to www.chubbworks.com and register using your policy
     number.
•    Employment Practices Loss Prevention Guidelines M anual
     Employment Practices Loss Prevention Guidelines - #14-01-0061
•    Loss Prevention Consultant Services
     Chubb has developed a network of more than 120 law firms, human resources consulting firms, and
     labor economist/statistical firms that offer specialized services for employment issues.
•    Public Company EPL Customers
     Employment Practices Loss Prevention Guidelines – Written by Seyfarth Shaw exclusively for
     Chubb this manual provides an overview of key employment issues faced by for-profit companies
     and offers proactive idea for avoiding employment lawsuits.
•    Private Company EPL Customers
     Employment Practices Loss Prevention Guidelines – Written by Seyfarth Shaw exclusively for
     Chubb this manual provides an overview of key employment issues for –profit companies and offers
     proactive idea for avoiding employment lawsuits.




14-02-23030 (05/2018)                                                                    Page 1 of 2
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 9 of 118 PageID #: 2218




                        Fiduciary Liability Loss Prevention Services

•   Fiduciary Liability Loss Prevention Manual
    Who May Sue You and Why: How to Reduce Your ERISA Risks and the Role of Fiduciary
    Liability Insurance #14-01-1019

                              Crime Loss Prevention Services

•   Crime/Kidnap, Ransom & Extortion Loss Prevention Manual

    Preventing Fraud: How Anonymous Hotlines Can Help #14-01-1090

                         Cyber Security Loss Prevention Services

    Visit: https://www2.chubb.com/us-en/business-insurance/cyber-security.aspx to learn more
    about Chubb’s Cyber Services for our policyholders.

      Health Care Directors and Officers (D&O) Liability Loss Prevention Services

•   Readings in Health Care Governance M anual
    Readings in Health Care Governance -#14-01-0788
•   ChubbWorks.com
    ChubbWorks.com for Health Care Organizations – The Health Care Zone is a free online
    resource containing health care specific loss prevention information for employment practices
    liability, directors and officers (D&O) liability, and fiduciary liability exposures. To gain
    immediate access to ChubbWorks go to www.chubbworks.com and register using your policy
    number.
•   Health Care D&O Loss Prevention Consultant Services
    Health Care D& O Loss Prevention Consultant Services- #14-01-1164




                                         --------------------
The services provided are advisory in nature. While this program is offered as a resource in
developing or maintaining a loss prevention program, you should consult competent legal counsel
to design and implement your own program. No liability is assumed by reason of the services,
access or information provided. All services are subject to change without notice.




14-02-23030 (05/2018)                                                                  Page 2 of 2
Case 1:20-cv-01254-MN   Document
            Chubb Group of Insurance5-44 Filed 10/02/20
                                     Companies          Page 10
                                                  Executive     of 118 PageID
                                                             Protection       #: 2219 SM
                                                                          Portfolio
             202B Hall's Mill Road                             General Terms and Conditions Section
             Whitehouse Station, NJ 08889



 DECLARATIONS                                          FEDERAL INSURANCE COMPANY
                                                       A stock insurance company, incorporated
                                                       under the laws of Indiana, herein called the
                                                       Company



                                                       Policy Number: 8153-1429




 THE EXECUTIVE LIABILITY AND ENTITY SECURITIES LIABILITY, FIDUCIARY LIABILITY,
 OUTSIDE DIRECTORSHIP LIABILITY AND EMPLOYMENT PRACTICES LIABILITY COVERAGE
 SECTIONS (WHICHEVER ARE PURCHASED) PROVIDE CLAIMS MADE COVERAGE, WHICH
 APPLIES ONLY TO “CLAIMS” FIRST MADE DURING THE “POLICY PERIOD”, OR ANY
 EXTENDED REPORTING PERIOD. THE APPLICABLE LIMIT(S) OF LIABILITY TO PAY “LOSS”
 WILL BE REDUCED, AND MAY BE EXHAUSTED, BY THE PAYMENT OF “DEFENSE COSTS”
 UNLESS OTHERWISE SPECIFIED HEREIN. “DEFENSE COSTS” WILL BE APPLIED AGAINST
 THE RETENTION. READ THE ENTIRE POLICY CAREFULLY.




 Item    Parent Organization:          AKORN INC
 1.
         Principal Address:            1925 W FIELD CT SUITE 300
                                       LAKE FOREST, IL 60045




 Item 2. Policy Period:       From 12:01 A.M. on       September 1, 2019
                              To     12:01 A.M. on     September 1, 2020
                              Local time at the address shown in Item 1.




 Item 3. Coverage Summary
         Description:
          GENERAL TERMS AND CONDITIONS
          FIDUCIARY LIABILITY
          CRIME




 Item 4. Termination of
          Prior Bonds or Policies: 8153-1429 (Jun 1, 2018 to Sept 1, 2019)

 14-02-7302DFED (Ed. 11/2002)            Page 1 of 6
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 11 of 118 PageID #: 2220
                Chubb Group of Insurance                                                                    SM
                                                             Executive Protection Portfolio
                Companies                                        General Terms and Conditions Section
                202B Hall's Mill Road
                Whitehouse Station, NJ 08889




 In witness whereof, the Company issuing this policy has caused this policy to be signed by its
 authorized officers, but it shall not be valid unless also signed by a duly authorized representative of
 the Company.

                                      FEDERAL INSURANCE COMPANY




                      Secretary                                               President




                       09/06/19
                         Date                                        Authorized Representative




 14-02-7302DFED (Ed. 11/2002)              Page 2 of 6
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 12 of 118 PageID #: 2221
                                                              Executive Protection Portfolio SM
                                                                 General Terms and Conditions Section



 In consideration of payment of the premium and subject to the Declarations and the limitations,
 conditions, provisions and other terms of this policy, the Company and the Insureds agree as
 follows:


 Territory

          1.   Coverage shall extend anywhere in the world.


 Terms and Conditions

          2.     Except for these General Terms and Conditions or unless stated to the contrary in any
                 coverage section of this policy, the terms and conditions of each coverage section shall
                 apply only to that coverage section. If any provision in these General Terms and
                 Conditions is inconsistent or in conflict with the terms and conditions of any coverage
                 section, the terms and conditions of such coverage section shall control for purposes of
                 that coverage section. Any defined term referenced in these General Terms and
                 Conditions but defined in a coverage section shall, for purposes of coverage under that
                 coverage section, have the meaning set forth in that coverage section.


 Definitions

          3.   When used in this policy:

               Claim shall have the meaning set forth in the applicable coverage section.

               Insured shall have the meaning set forth in the applicable coverage section.

               Parent Organization means the organization designated in Item 1 of the Declarations of
               these General Terms and Conditions.

               Policy Period means the period of time specified in Item 2 of the Declarations of these
               General Terms and Conditions, subject to prior termination in accordance with Subsection
               11 below. If this period is less than or greater than one year, then the limits of liability
               specified in the Declarations for each coverage section shall be the Company’s maximum
               limit of liability under such coverage section for the entire period.


 Limits of Liability and Retentions

          4.   Unless stated to the contrary in any coverage section, the limits of liability and retentions
               shown for each coverage section are separate limits of liability and separate retentions
               pertaining to the coverage section for which they are shown. Unless stated to the contrary
               in any coverage section of this policy, the payment of a retention under one coverage
               section shall not constitute payment of, and shall not reduce, the applicable retention under
               any other coverage section.



 Notice

 14-02-7302 (Ed. 11/2002)                   Page 3 of 6
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 13 of 118 PageID #: 2222
                                                              Executive Protection Portfolio SM
                                                                 General Terms and Conditions Section




        5.     Any notice to the Company with respect to any coverage section shall designate the
               coverage section under which notice is being given and shall be treated as notice only
               under the coverage section(s) so designated.

               Notice to the Company of a Claim, or of circumstances which could give rise to a Claim,
               shall be given in writing addressed to:

                                 Attn: Claims Department
                                 Chubb Group of Insurance Companies
                                 82 Hopmeadow Street
                                 Simsbury, Connecticut 06070-7683

               All other notices to the Company shall be given in writing addressed to:

                                 Attn: Underwriting
                                 Chubb Group of Insurance Companies
                                 82 Hopmeadow Street
                                 Simsbury, Connecticut 06070-7683

               Any such notice shall be effective on the date of receipt by the Company at such address.


 Valuation and Foreign Currency

        6.     All premiums, limits, retentions, loss and other amounts under this policy are expressed
               and payable in the currency of the United States of America. Except as otherwise provided
               in any coverage section, if a judgment is rendered, a settlement is denominated or any
               element of loss under this policy is stated in a currency other than United States of America
               dollars, payment under this policy shall be made in United States of America dollars at the
               rate of exchange published in The Wall Street Journal on the date the judgment becomes
               final, the amount of the settlement is agreed upon or the element of loss is due,
               respectively.


 Subrogation

        7.     In the event of any payment under this policy, the Company shall be subrogated to the
               extent of such payment to all the Insured’s rights of recovery, and such Insured shall
               execute all papers required and shall do everything necessary to secure and preserve such
               rights, including the execution of such documents necessary to enable the Company
               effectively to bring suit or otherwise pursue subrogation rights in the name of the Insured.




 Action Against the Company



 14-02-7302 (Ed. 11/2002)                   Page 4 of 6
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 14 of 118 PageID #: 2223
                                                               Executive Protection Portfolio SM
                                                                 General Terms and Conditions Section




        8.    No action may be taken against the Company unless, as a condition precedent thereto,
              there shall have been full compliance with all the terms of this policy. No person or entity
              shall have any right under this policy to join the Company as a party to any action against
              any Insured to determine such Insured’s liability nor shall the Company be impleaded by
              such Insured or legal representatives of such Insured.


 Parent Organization Rights and Obligations

        9.    By acceptance of this policy, the Parent Organization agrees that it shall be considered
              the sole agent of, and shall act on behalf of, each Insured with respect to: the payment of
              premiums and the receiving of any return premiums that may become due under this
              policy; the negotiation, agreement to and acceptance of endorsements; the giving or
              receiving of any notice provided for in this policy (except the giving of notice to apply for an
              Extended Reporting Period); the adjustment of loss amounts; and the receipt or
              enforcement of payment of loss (and the Parent Organization further agrees that it shall
              be responsible for application of any such payment as provided in this policy). Each
              Insured agrees that the Parent Organization shall act on its behalf with respect to all such
              matters.


 Alteration and Assignment

        10.   No change in, modification of, or assignment of interest under this policy shall be effective
              except when made by written endorsement to this policy which is signed by an authorized
              employee of Chubb, a division of Federal Insurance Company.


 Termination of Policy or Coverage Section

        11.   This policy or any coverage section shall terminate at the earliest of the following times:

              (a)   sixty days after receipt by the Parent Organization of written notice of termination
                    from the Company for any reason other than non-payment of premium;
              (b)   twenty days after receipt by the Parent Organization of written notice of termination
                    from the Company for non-payment of premium;
              (c)   upon receipt by the Company of written notice of termination from the Parent
                    Organization; provided that this policy may not be terminated by the Parent
                    Organization after the effective date of any acquisition of the Parent Organization
                    as described in the Changes in Exposure subsection of the applicable coverage
                    section of this policy;
              (d)   upon expiration of the Policy Period as set forth in Item 2 of the Declarations of
                    these General Terms and Conditions; or

              (e)   at such other time as may be agreed upon by the Company and the Parent
                    Organization.



              The Company shall refund the unearned premium computed at customary short rates if this
              policy or any coverage section is terminated by the Parent Organization. Under any other


 14-02-7302 (Ed. 11/2002)                   Page 5 of 6
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 15 of 118 PageID #: 2224
                                                              Executive Protection Portfolio SM
                                                                General Terms and Conditions Section



              circumstances the refund shall be computed pro rata. Payment or tender of any unearned
              premium by the Company shall not be a condition precedent to the effectiveness of a notice
              of termination, but such payment shall be made as soon as practicable thereafter.


 Termination of Prior Bonds or Policies

        12.   Any bonds or policies issued by the Company or its affiliates and specified in Item 4 of the
              Declarations of these General Terms and Conditions shall terminate, if not already
              terminated, as of the inception of this policy.


 Bankruptcy

        13.   Bankruptcy or insolvency of any Insured shall not relieve the Company of its obligations
              nor deprive the Company of its rights or defenses under this policy.


 Headings

        14.   The descriptions in the headings and sub-headings of this policy are solely for
              convenience, and form no part of the terms and conditions of coverage.




 14-02-7302 (Ed. 11/2002)                  Page 6 of 6
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 16 of 118 PageID #: 2225




                                       Schedule of Forms


To be attached to and form part of                 Company:    Federal Insurance Company
Policy No. 8153-1429

Issued to:    AKORN INC




Executive Protection Portfolio General Terms and Conditions Section (Federal & Vigilant)
14-02-22814 (12/17 ed.)
14-02-7461 (11/02 ed.)
14-02-9228 (2/10 ed.)
Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)
14-02-12019 (5/06 ed.)
14-02-12174 (1/14 ed.)
14-02-14100 (4/08 ed.)
14-02-19855XIL (11/14 ed.)
14-02-7465 (1/07 ed.)
14-02-8780 (10/05 ed.)
14-02-9392 (5/04 ed.)
Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)
14-02-10647 (12/04 ed.)
14-02-10894 (5/05 ed.)
14-02-12030 (5/06 ed.)
14-02-13300 (7/07 ed.)
14-02-16840 (4/10 ed.)
14-02-19671 (8/14 ed.)
14-02-19844 (3/13 ed.)
14-02-21135 (6/16 ed.)
14-02-7466 (11/02 ed.)
14-02-8754 (8/03 ed.)
14-02-8820 (9/03 ed.)
14-02-8891 (10/03 ed.)
14-02-8907 (10/04 ed.)

Form 14-02-0854 (Ed. 04-01)
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 17 of 118 PageID #: 2226




                                     Schedule of Forms


To be attached to and form part of        Company:   Federal Insurance Company
Policy No. 8153-1429

Issued to:    AKORN INC




14-02-8923A (4/07 ed.)
14-02-8925 (11/03 ed.)
14-02-8926 (11/03 ed.)
14-02-8927 (11/03 ed.)
14-02-8928 (11/03 ed.)
14-02-8931 (4/08 ed.)
14-02-8932 (11/03 ed.)
14-02-8933 (11/03 ed.)
14-02-9088 (12/03 ed.)
14-02-9146 (2/04 ed.)
14-02-9178 (3/04 ed.)
14-02-9261 (4/04 ed.)
FL-261182 (7/18 ed.)
PF-262504 (1/19 ed.)




Form 14-02-0854 (Ed. 04-01)
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 18 of 118 PageID #: 2227




                                                                                                 ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio General Terms and Conditions Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 1

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                             CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

In consideration of the premium charged, it is agreed that:

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
   Insurance Act exceed $100 billion in a calendar year and we have met our insurer deductible under the
   Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
   losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro
   rata allocation in accordance with procedures established by the Secretary of the Treasury.

    “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance
    with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such
    Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of terrorism” include the
    following:

    1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and

    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
       committed by an individual or individuals as part of an effort to coerce the civilian population of the
       United States or to influence the policy or affect the conduct of the United States Government by
       coercion.

B. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
   exclusion, do not serve to create coverage for any “loss” that is otherwise excluded under this Policy.




14-02-22814 (12/2017)                         Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 19 of 118 PageID #: 2228




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-22814 (12/2017)                         Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 20 of 118 PageID #: 2229




                                                                                                            ENDORSEMENT

Coverage Section: Executive Protection Portfolio General Terms and Conditions Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                           Co

                                                           Endorsement No. 2

                                                           To be attached to and
                                                           form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                              ILLINOIS AMENDATORY ENDORSEMENT
                         TO THE GENERAL TERMS AND CONDITIONS SECTION

In consideration of the premium charged, it is agreed that:

1.      Subsection 11. Termination of Policy or Coverage Section (a) of the General Terms and Conditions
        Section is amended by adding the following at the end of such paragraph (a):

        "provided that, if any Executive Liability and Entity Securities Liability Coverage Section, Outside
        Directorship Liability Coverage Section, Fiduciary Liability Coverage Section or Employment
        Practices Liability Coverage Section is issued as part of this policy and is in effect for more than sixty
        (60) days, the Company may cancel any such coverage section, other than for non-payment of
        premium, only for one or more of the following reasons:

        (1)   such coverage section was obtained through a material misrepresentation;

        (2)   any Insured violated any of the terms and conditions of such coverage section;

        (3)   the risk originally accepted has measurably increased;

        (4)   the Company certifies to the Director of Insurance the loss of reinsurance by the Company
              which provided coverage to the Company for all or a substantial part of the underlying risk
              insured; or

        (5)   the Director of Insurance determines that the continuation of such coverage section could place
              the Company in violation of the insurance laws of the state of Illinois;"

2.      With respect to each coverage section of this policy, other than the Crime Coverage Section and the
        Kidnap/Ransom and Extortion Coverage Section, Section 11. Termination of Policy or Coverage
        Section (d) of the General Terms and Conditions Section is amended to add the following to such
        paragraph (d):

        "provided that non-renewal by the Company is effective only if the Company mails sixty (60) days
        advance written notice of non-renewal to the Parent Organization at its last known address, stating
        the reason(s) for such non-renewal. A copy of such notice will be sent to the agent or broker of
        record, if any, and any mortgagee or lienholder, if known; or"




14-02-7461 (11/2002 ed.)                      Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 21 of 118 PageID #: 2230




3.      Subsection 11. Termination of Policy or Coverage Section of the General Terms and Conditions
        Section is amended further by adding the following paragraphs at the end of such Subsection:

        "Any notice of cancellation by the Company will state the specific reason for cancellation.

        The Company may condition renewal of the Executive Liability and Entity Securities Liability
        Coverage Section, the Outside Directorship Liability Coverage Section, the Fiduciary Liability
        Coverage Section or the Employment Practices Liability Coverage Section upon an increase in
        premium of 30% or more, or a change in deductible or coverage, by mailing to the Parent
        Organization at the last mailing address known to the Company, with a copy to the agent or broker of
        record, if any, at least sixty (60) days advance written notice of such renewal change(s). If the
        Company provides such notice between thirty-one and sixty (60) days before the expiration of the
        Policy Period, the Company will offer the Parent Organization a sixty (60)-day extension of the
        applicable coverage section at a pro-rated premium based upon the expiring policy premium. If the
        Company provides less than thirty-one (31) days’ notice of non-renewal, the Company will offer the
        Parent Organization a one (1)-year extension of the applicable coverage section at a premium not to
        exceed 29.9% of the premium for the expiring policy."

4.      Nothing in this Amendatory Endorsement amends the provisions of Section 11. Termination of Policy
        or Coverage Section of the General Terms and Conditions Section as such Section applies to the
        Crime Coverage Section or the Kidnap/Ransom and Extortion Coverage Section.

5.      References in this Amendatory Endorsement to a particular coverage section are applicable only to the
        extent that such coverage section has been issued to the Parent Organization. The coverage sections
        issued to the Parent Organization are those set forth in the applicable Declarations and nothing herein is
        intended to, nor does it, establish coverage under any coverage section that has not been issued to the
        Parent Organization as part of the policy.


The policy is amended to the extent necessary to effect the purposes of this Amendatory Endorsement.

The regulatory requirements set forth in this Amendatory Endorsement shall supersede and take precedence
over any provisions of the policy or any endorsement to the policy, whenever added, that are inconsistent with or
contrary to the provisions of this Amendatory Endorsement, unless such policy or endorsement provisions
comply with the applicable insurance laws of the state of Illinois.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-7461 (11/2002 ed.)                      Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 22 of 118 PageID #: 2231




                                                                                            ENDORSEMENT/RIDER

Coverage Section: Executive Protection Portfolio General Terms and Conditions Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 3

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
_____________________________________________________________________________________________

                          COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS

It is agreed that this insurance does not apply to the extent that trade or economic sanctions or other similar laws or
regulations prohibit the coverage provided by this insurance.


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-9228 (2/2010)                                   Page 1
Case 1:20-cv-01254-MN   Document
               Chubb Group          5-44 Filed 10/02/20 Page 23 of 118 PageID #: 2232
                           of Insurance                                                                    SM
                                                                Executive Protection Portfolio
                   Companies                                        Fiduciary Liability Coverage Section
                   202B Hall's Mill Road
                   Whitehouse Station, NJ 08889




 DECLARATIONS                                             FEDERAL INSURANCE COMPANY
                                                          A stock insurance company, incorporated
                                                          under the laws of Indiana, herein called the
                                                          Company




 THIS COVERAGE SECTION PROVIDES CLAIMS MADE COVERAGE, WHICH APPLIES ONLY TO
 “CLAIMS” FIRST MADE DURING THE “POLICY PERIOD”, OR ANY EXTENDED REPORTING
 PERIOD. THE LIMIT OF LIABILITY TO PAY “LOSS” WILL BE REDUCED AND MAY BE
 EXHAUSTED BY “DEFENSE COSTS”, UNLESS OTHERWISE SPECIFIED HEREIN, AND
 “DEFENSE COSTS” WILL BE APPLIED AGAINST THE RETENTION. READ THE ENTIRE POLICY
 CAREFULLY.




 Item 1. Parent Organization:

        AKORN INC
        1925 W FIELD CT SUITE 300
        LAKE FOREST, IL 60045

 Item 2. Optional Defense Outside the Limits of Liability Coverage purchased        Yes X     No

 Item 3. Limits of Liability:

        (A) Each Claim:                                                                    $5,000,000.00

        (B) Each Policy Period:                                                            $5,000,000.00

         Note: Unless Defense Outside the Limits of Liability Coverage is purchased pursuant to Item 2
               above, the Limits of Liability will be reduced and may be exhausted by Defense Costs.

 Item 4. Retention:

        (A) Insuring Clause 1 - Fiduciary Liability Coverage:                              $10,000.00

        (B) Insuring Clause 2 - Voluntary Settlement Program Coverage:                     $0.00

 Item 5. Organization:

        Akorn, Inc. and its Subsidiaries

 Item 6. Extended Reporting Period:

        (A) Additional Period:        365 day



 14-02-7306DFED (Ed. 11/2002)              Page 1 of 17
Case 1:20-cv-01254-MN   Document
               Chubb Group          5-44 Filed 10/02/20 Page 24 of 118 PageID #: 2233
                           of Insurance                                                               SM
                                                            Executive Protection Portfolio
                 Companies                                     Fiduciary Liability Coverage Section
                 202B Hall's Mill Road
                 Whitehouse Station, NJ 08889




       (B) Additional Premium:    150 % of Annualized Premium for the Expiring Policy Period

 Item 7. Pending or Prior Date:

      (A)   Insuring Clause 1:                  1/29/1998

      (B)   Insuring Clause 2:                  1/29/1998




 14-02-7306DFED (Ed. 11/2002)         Page 2 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 25 of 118 PageID #: 2234
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




 In consideration of payment of the premium and subject to the Declarations, the General Terms
 and Conditions, and the limitations, conditions, provisions and other terms of this coverage
 section, the Company and the Insureds agree as follows:


 Insuring Clauses

 Fiduciary Liability Coverage Insuring Clause 1

         1.    The Company shall pay, on behalf of the Insureds, Loss on account of any Fiduciary
               Claim first made against the Insureds during the Policy Period, or, if exercised, during the
               Extended Reporting Period, for a Wrongful Act committed, attempted or allegedly
               committed or attempted before or during the Policy Period by such Insureds, or by any
               person for whose Wrongful Acts the Insureds are legally responsible, but only if such
               Claim is reported to the Company in writing in the manner and within the time provided in
               Subsection 11 of this coverage section.


 Voluntary Settlement Program Coverage Insuring Clause 2

         2.    The Company shall pay, on behalf of the Insureds, Settlement Fees and Defense Costs
               with respect to a Settlement Program Notice first given to the Company during the Policy
               Period, or, if exercised, during the Extended Reporting Period, provided (i) the Settlement
               Fees and Defense Costs are incurred after such Settlement Program Notice is first given
               to the Company, and (ii) the Company’s maximum liability for all Settlement Fees and
               Defense Costs with respect to all Settlement Program Notices first given to the
               Company during the Policy Period (including the Extended Reporting Period, if applicable)
               shall be $100,000. Such amount shall be part of, and not in addition to, the Limit of Liability
               otherwise applicable to this coverage section.


 Definitions

         3.    When used in this coverage section:

               Administration means:

               (1)   advising, counseling or giving notice to Employees, participants or beneficiaries with
                     respect to any Plan;

               (2)   providing interpretations with respect to any Plan; or

               (3)   handling of records or effecting enrollment, termination or cancellation of
                     Employees, participants or beneficiaries under any Plan.

               Application means all signed applications, including attachments and other materials
               submitted therewith or incorporated therein, submitted by the Insureds to the Company for
               this coverage section or for any coverage section or policy of which this coverage section is
               a direct or indirect renewal or replacement. All such applications, attachments and
               materials are deemed attached to, incorporated into and made a part of this coverage
               section.




 14-02-7306 (Ed. 11/2002)                   Page 3 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 26 of 118 PageID #: 2235
                                                           Executive Protection Portfolio SM
                                                               Fiduciary Liability Coverage Section




              Claim means for the purposes of coverage under:

              (1)   Insuring Clause 1: any Fiduciary Claim; or

              (2)   Insuring Clause 2: any Settlement Program Notice.

              Defense Costs means that part of Loss consisting of reasonable costs, charges, fees
              (including but not limited to attorneys’ fees and experts’ fees) and expenses (other than
              regular or overtime wages, salaries or fees or benefits of the directors, officers or
              Employees of the Organization) incurred in defending any Claim and the premium for
              appeal, attachment or similar bonds.

              Domestic Partner means any natural person qualifying as a domestic partner under the
              provisions of any applicable federal, state or local law or under the provisions of any formal
              program established by the Organization.

              Employee means any natural person whose labor or service is engaged by and directed by
              the Organization or any Plan, including part-time, seasonal, leased and temporary
              employees as well as volunteers. Employee shall not include any independent contractor.

              ERISA means the Employee Retirement Income Security Act of 1974, the English Pension
              Scheme Act 1993, the English Pensions Act 1995, all as amended, any similar common or
              statutory law anywhere in the world, and any rules or regulations promulgated under any
              such Acts or law.

              Executive means any natural person who was, now is or shall become:

              (a)   a duly elected or appointed director, officer, Manager, or in-house general counsel of
                    any Plan or any Organization incorporated in the United States of America; or

              (b)   a holder of a position equivalent to any position described in (a) above in an
                    Organization that is chartered in any jurisdiction other than the United States of
                    America.

              Fiduciary Claim means:

              (a)   a written demand for monetary damages or non-monetary relief;

              (b)   a civil proceeding commenced by the service of a complaint or similar pleading;

              (c)   a criminal proceeding commenced by a return of an indictment or information;

              (d)   a formal civil administrative or civil regulatory proceeding commenced by the filing of
                    a notice of charges or similar document or by the entry of a formal investigative order
                    or similar document; or

              (e)   a written notice of commencement of a fact-finding investigation by the U.S.
                    Department of Labor, the U.S. Pension Benefit Guaranty Corporation, or any similar
                    governmental authority located outside the United States, including but not limited to,
                    the Pensions Ombudsman appointed by the United Kingdom Secretary of State for
                    Social Services, the United Kingdom Occupational Pensions Regulatory Authority,

              against any Insured for a Wrongful Act, including any appeal therefrom.



 14-02-7306 (Ed. 11/2002)                  Page 4 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 27 of 118 PageID #: 2236
                                                             Executive Protection Portfolio SM
                                                                 Fiduciary Liability Coverage Section




              Except as may otherwise be provided in Subsection 9, Subsection 10(e), or Subsection
              11(b) of this coverage section, a Fiduciary Claim will be deemed to have first been made
              when such Fiduciary Claim is commenced as set forth in this definition (or, in the case of a
              written demand or notice, when such demand or notice is first received by an Insured).

              Financial Impairment means the status of an Organization resulting from:

              (a)   the appointment by any state or federal official, agency or court of any receiver,
                    conservator, liquidator, trustee, rehabilitator or similar official to take control of,
                    supervise, manage or liquidate such Organization; or

              (b)   such Organization becoming a debtor in possession under the United States
                    bankruptcy law or the equivalent of a debtor in possession under the law of any other
                    country.

              Insured means the Organization, any Plan and any Insured Person.

              Insured Person means:

              (a)   any past, present or future Executive, Employee or natural person trustee of the
                    Organization or of the Sponsored Plan; and

              (b)   any past, present or future natural person trustee or fiduciary of a multi-employer
                    plan, if such person in such capacity is added as an Insured Person by specific
                    written endorsement to this coverage section.

              Loss means the amount that any Insured becomes legally obligated to pay on account of
              any covered Claim, including but not limited to damages (including punitive or exemplary
              damages, or the multiple portion of any multiplied damage award, if and to the extent such
              damages are insurable under the law of the jurisdiction most favorable to the insurability of
              such damages provided such jurisdiction has a substantial relationship to the relevant
              Insureds, to the Company, or to the Claim giving rise to the damages), judgments,
              settlements, pre-judgment and post-judgment interest, Defense Costs and, solely with
              respect to Insuring Clause 2, Settlement Fees.

              Loss does not include:

              (a)   any amount not indemnified by the Organization for which the Insured is absolved
                    from payment by reason of any covenant, agreement or court order;

              (b)   any costs incurred by an Organization or Plan to comply with any order for injunctive
                    or other non-monetary relief, or to comply with an agreement to provide such relief;

              (c)   any amount incurred by an Insured in the defense or investigation of any action,
                    proceeding, investigation or demand that is not then a Claim even if (i) such amount
                    also benefits the defense of a covered Claim, or (ii) such action, proceeding,
                    investigation or demand subsequently gives rise to a Claim;

              (d)   taxes, fines or penalties, except as provided above with respect to punitive or
                    exemplary damages or the multiple portion of any multiplied damages, and except:




 14-02-7306 (Ed. 11/2002)                   Page 5 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 28 of 118 PageID #: 2237
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




                    (i)    the five percent (5%) or less, or the twenty percent (20%) or less, civil penalties
                           imposed upon an Insured as a fiduciary under Section 502(i) or (l), respectively,
                           of the Employee Retirement Income Security Act of 1974, as amended;

                    (ii)   any civil penalties imposed by the Pension Ombudsman appointed by the
                           United Kingdom Secretary of State for Social Services or by the United Kingdom
                           Occupational Pensions Regulatory Authority, pursuant to the English Pension
                           Scheme Act 1993, the English Pensions Act 1995, or rules or regulations
                           thereunder; provided any coverage for such civil penalties applies only if the
                           funds or assets of the subject Plan are not used to fund, pay or reimburse the
                           premium for this coverage section; or

                    (iii) solely with respect to Insuring Clause (2), Settlement Fees;

              (e)   any amount allocated to non-covered loss pursuant to Subsection 13 of this coverage
                    section; or

              (f)   any amount not insurable under the law pursuant to which this coverage section is
                    construed, except as provided above with respect to punitive or exemplary damages
                    or the multiple portion of any multiplied damages.

              Manager means any natural person who was, now is or shall become a manager, member
              of the Board of Managers or equivalent executive of an Organization that is a limited
              liability company.

              Organization means, collectively, those organizations designated in Item 5 of the
              Declarations for this coverage section, including any such organization in its capacity as a
              debtor in possession under the United States bankruptcy law or in an equivalent status
              under the law of any other country.

              Plan means:

             (a)    any Sponsored Plan; and

             (b)    any government-mandated insurance program for workers’ compensation,
                    unemployment, social security or disability benefits for Employees.

              Pollutants means (a) any substance located anywhere in the world exhibiting any
              hazardous characteristics as defined by, or identified on a list of hazardous substances
              issued by, the United States Environmental Protection Agency or any state, county,
              municipality or locality counterpart thereof, including, without limitation, solids, liquids,
              gaseous or thermal irritants, contaminants or smoke, vapor, soot, fumes, acids, alkalis,
              chemicals or waste materials, or (b) any other air emission, odor, waste water, oil or oil
              products, infectious or medical waste, asbestos or asbestos products or any noise.

              Related Claims means all Claims for Wrongful Acts based upon, arising from or in
              consequence of the same or related facts, circumstances, situations, transactions or events
              or the same or related series of facts, circumstances, situations, transactions or events.

              Settlement Fees means any fees, fines, penalties or sanctions paid by an Insured to a
              governmental authority pursuant to a Settlement Program for the actual or alleged
              inadvertent non-compliance by a Plan with any statute, rule or regulation; provided
              Settlement Fees shall not include (a) any costs to correct the non-compliance, or any other



 14-02-7306 (Ed. 11/2002)                   Page 6 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 29 of 118 PageID #: 2238
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




              charges, expenses, taxes or damages; or (b) any fees, fines, penalties or sanctions relating
              to a Plan which, as of the earlier of the inception of this coverage section or the inception of
              the first policy in an uninterrupted series of policies issued by the Company of which this
              coverage section is a direct or indirect renewal or replacement, any Insured Person knew
              to be actually or allegedly non-compliant.

              Settlement Program means any voluntary compliance resolution program or similar
              voluntary settlement program administered by the U.S. Internal Revenue Service or the
              U.S. Department of Labor, including but not limited to, the Employee Plans Compliance
              Resolution System, the Audit Closing Agreement Program, the Voluntary Compliance
              Resolution Program, the Walk-in Closing Agreement Program, the Administrative Policy
              Regarding Self-Correction, the Tax Sheltered Annuity Voluntary Correction Program, the
              Delinquent Filer Voluntary Compliance Program, and the Voluntary Fiduciary Correction
              Program, or any similar program administered by a governmental authority located outside
              the United States.

              Settlement Program Notice means prior written notice to the Company by the Insured of
              the Insured’s intent to enter into a Settlement Program.

              Sponsored Plan means:

              (a)   any Employee Benefit Plan, Pension Benefit Plan or Welfare Benefit Plan, as each
                    are defined in ERISA, which is operated solely by the Organization or jointly by the
                    Organization and a labor organization solely for the benefit of the Employees or
                    Executives of the Organization located anywhere in the world and which existed on
                    or before the inception date set forth in Item 2 of the Declarations of the General
                    Terms and Conditions or which is created or acquired after such inception date;
                    provided (i) any coverage with respect to any such Plan created or acquired during
                    the Policy Period shall apply only for Wrongful Acts committed, attempted, or
                    allegedly committed or attempted after the effective date of such creation or
                    acquisition and shall be subject to Subsection 15 of this coverage section, and (ii)
                    any coverage with respect to an employee stock ownership plan created or acquired
                    during the Policy Period shall be further subject to Subsection 19 of this coverage
                    section;

              (b)   any other employee benefit plan or program not subject to ERISA which is sponsored
                    solely by the Organization for the benefit of the Employees or Executives,
                    including any fringe benefit or excess benefit plan;

              (c)   any other plan or program otherwise described in paragraphs (a) or (b) above while
                    such plan or program is being actively developed, formed or proposed by the
                    Organization prior to the formal creation of such plan or program; provided,
                    however, no coverage is afforded under this coverage section for any Claim against
                    an Insured in a settlor or similar uninsured capacity with respect to any plan or
                    program; and

              (d)   any other plan, fund, or program specifically included as a Sponsored Plan by
                    endorsement to this coverage section.

              Sponsored Plan shall not include any employee stock ownership plan created or acquired
              by the Organization during the Policy Period (except as otherwise provided in Subsection
              19 of this coverage section), or any multi-employer plan created before or during the Policy
              Period.



 14-02-7306 (Ed. 11/2002)                  Page 7 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 30 of 118 PageID #: 2239
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




              Subsidiary, either in the singular or plural, means any organization while more than fifty
              percent (50%) of the outstanding securities or voting rights representing the present right to
              vote for election of or to appoint directors or Managers of such organization are owned or
              controlled, directly or indirectly, in any combination, by one or more Organizations.

              Wrongful Act means with respect to any Plan:

              (a)   any breach of the responsibilities, obligations or duties imposed by ERISA upon
                    fiduciaries of the Sponsored Plan in their capacity as such fiduciaries;

              (b)   any negligent act, error or omission in the Administration of any Plan committed,
                    attempted, or allegedly committed or attempted by an Insured in the Insured’s
                    capacity as such; or

              (c)   any other matter claimed against an Insured solely by reason of the Insured’s
                    service as a fiduciary of any Sponsored Plan.


 Exclusions

        4.    The Company shall not be liable for Loss on account of any Claim against an Insured:

              (a)   based upon, arising from or in consequence of any fact, circumstance, situation,
                    transaction, event or Wrongful Act that, before the inception date set forth in Item 2
                    of the Declarations of the General Terms and Conditions, was the subject of any
                    notice given under any policy or coverage section of which this coverage section is a
                    direct or indirect renewal or replacement;

              (b)   based upon, arising from or in consequence of any demand, suit, or other proceeding
                    pending against, or order, decree or judgment entered for or against any Insured, on
                    or prior to the applicable Pending or Prior Date set forth in Item 7 of the Declarations
                    for this coverage section, or the same or substantially the same fact, circumstance or
                    situation underlying or alleged therein;

              (c)   based upon, arising from or in consequence of:

                    (i)     any actual, alleged, or threatened exposure to, or generation, storage,
                            transportation, discharge, emission, release, dispersal, escape, treatment,
                            removal or disposal of any Pollutants; or

                    (ii)    any regulation, order, direction or request to test for, monitor, clean up,
                            remove, contain, treat, detoxify or neutralize any Pollutants, or any action
                            taken in contemplation or anticipation of any such regulation, order, direction or
                            request,

                    including but not limited to any Claim for financial loss to any Organization or Plan
                    or creditors based upon, arising from or in consequence of any matter described in
                    clause (i) or clause (ii) of this Exclusion 4(c); provided that this Exclusion 4(c) shall
                    not apply to (A) any Claim by or on behalf of a beneficiary of or participant in any
                    Sponsored Plan based upon, arising from or in consequence of the diminution in
                    value of any securities owned by the Sponsored Plan in any organization other than
                    the Organization, if such diminution in value is allegedly as a result of the matters


 14-02-7306 (Ed. 11/2002)                   Page 8 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 31 of 118 PageID #: 2240
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




                    described above in this Exclusion 4(c), or (B) Loss (other than fees and expenses
                    incurred in testing for, monitoring, cleaning up, removing, containing, treating,
                    detoxifying or neutralizing Pollutants) incurred by an Insured Person for which the
                    Organization is not permitted by common or statutory law to indemnify or for which
                    the Organization is not able to indemnify by reason of Financial Impairment;

              (d)   for bodily injury, mental anguish, emotional distress, sickness, disease or death of
                    any person or damage to or destruction of any tangible property including loss of use
                    thereof whether or not it is damaged or destroyed;

              (e)   based upon, arising from or in consequence of the liability of others assumed by any
                    Insured under any written or oral contract or agreement; provided that this Exclusion
                    4(e) shall not apply to the extent that:

                    (i)     an Insured would have been liable in the absence of the contract or
                            agreement; or

                    (ii)    the liability was assumed in accordance with or under the agreement or
                            declaration of trust pursuant to which the Plan was established;

              (f)   for the failure of the Insured to comply with any workers’ compensation,
                    unemployment insurance, social security or disability benefits law or any
                    amendments thereto or any rules or regulations promulgated thereunder, or any
                    similar provisions of any federal, state, or local statutory law or common law
                    anywhere in the world, except (i) the Consolidated Omnibus Budget Reconciliation
                    Act of 1985, (ii) the Health Insurance Portability and Accountability Act of 1996, or (iii)
                    any amendments to or any rules or regulations promulgated under such Acts;

              (g)   made against a Subsidiary or an Insured Person of such Subsidiary for any
                    Wrongful Act committed, attempted, or allegedly committed or attempted during any
                    time when such entity was not a Subsidiary; or

              (h)   based upon, arising from or in consequence of:

                    (i)     the committing in fact of any deliberately fraudulent act or omission or any
                            willful violation of any statute or regulation by such Insured; or

                    (ii)    such Insured having gained in fact any profit, remuneration or advantage to
                            which such Insured was not legally entitled,

                    as evidenced by (A) any written statement or written document by any Insured or (B)
                    any judgment or ruling in any judicial, administrative or alternative dispute resolution
                    proceeding.


        5.    The Company shall not be liable for Loss, other than Defense Costs:

              (a)   which constitutes the return or reversion to an employer of any contribution or asset
                    of a Plan;

              (b)   which constitutes (i) benefits due or to become due under any Plan, or (ii) benefits
                    which would be due under any Plan if such Plan complied with all applicable law,
                    except to the extent that:


 14-02-7306 (Ed. 11/2002)                   Page 9 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 32 of 118 PageID #: 2241
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




                    (A)     an Insured is a natural person and the benefits are payable by such Insured
                            as a personal obligation; and

                    (B)     recovery for the benefits is based upon a covered Wrongful Act; or

              (c)   which is based upon, arising from or in consequence of the failure to collect an
                    employer’s contributions owed to a Plan unless the failure is because of the
                    negligence of any Insured.


 Severability of Exclusions

        6.    (a)   No fact pertaining to or knowledge possessed by any Insured Person shall be
                    imputed to any other Insured Person for the purpose of applying Exclusion 4(h) of
                    this coverage section.

              (b)   Only facts pertaining to and knowledge possessed by any Executive of an
                    Organization or Plan shall be imputed to such Organization or Plan for the purpose
                    of applying Exclusion 4(h) of this coverage section.


 Spouses, Estates and Legal Representatives

        7.    Subject otherwise to the General Terms and Conditions and the limitations, conditions,
              provisions and other terms of this coverage section, coverage shall extend to Claims for
              the Wrongful Acts of an Insured Person made against:

             (a)    the estate, heirs, legal representatives or assigns of such Insured Person if such
                    Insured Person is deceased or the legal representatives or assigns of such Insured
                    Persons if such Insured Person is incompetent, insolvent or bankrupt; or

              (b)   the lawful spouse or Domestic Partner of such Insured Person solely by reason of
                    such spouse or Domestic Partner’s status as a spouse or Domestic Partner, or
                    such spouse or Domestic Partner’s ownership interest in property which the
                    claimant seeks as recovery for an alleged Wrongful Act of such Insured Person.

              All terms and conditions of this coverage section, including without limitation the Retention,
              applicable to Loss incurred by the Insured Persons, shall also apply to loss incurred by
              the estates, heirs, legal representatives, assigns, spouses and Domestic Partners of such
              Insured Persons. The coverage provided by this Subsection 7 shall not apply with respect
              to any loss arising from an act or omission by an Insured Person’s estate, heirs, legal
              representatives, assigns, spouse or Domestic Partner.


 Coordination with Employment Practices Liability Coverage Section

        8.    Any Loss otherwise covered by both (i) this coverage section and (ii) any employment
              practices liability coverage section or policy issued by the Company or by any affiliate of the
              Company (an “Employment Practices Liability Coverage”), first shall be covered as provided
              in, and shall be subject to the limit of liability, retention and coinsurance percentage
              applicable to the Employment Practices Liability Coverage. Any remaining Loss otherwise
              covered by this coverage section which is not paid under the Employment Practices Liability


 14-02-7306 (Ed. 11/2002)                 Page 10 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 33 of 118 PageID #: 2242
                                                            Executive Protection Portfolio SM
                                                                Fiduciary Liability Coverage Section




              Coverage shall be covered as provided in, and shall be subject to the Limit of Liability and
              Retention applicable to this coverage section; provided the Retention applicable to such Loss
              under this coverage section shall be reduced by the amount of Loss otherwise covered by
              this coverage section which is paid by the Insureds as the retention under such
              Employment Practices Liability Coverage.


 Extended Reporting Period
        9.    If the Company or the Parent Organization terminates or does not renew this coverage
              section, other than termination by the Company for nonpayment of premium, the Parent
              Organization and the Insureds shall have the right, upon payment of the additional
              premium set forth in Item 6(B) of the Declarations for this coverage section, to an extension
              of the coverage granted by this coverage section for Claims that are (i) first made during
              the period set forth in Item 6(A) of the Declarations for this coverage section (the “Extended
              Reporting Period”) following the effective date of termination or nonrenewal, and (ii)
              reported to the Company in writing within the time provided in Subsection 11(a) of this
              coverage section, but only to the extent such Claims are for Wrongful Acts committed,
              attempted, or allegedly committed or attempted before the earlier of the effective date of
              termination or nonrenewal or the date of the first merger, consolidation or acquisition event
              described in Subsection 16 below. The offer of renewal terms and conditions or premiums
              different from those in effect prior to renewal shall not constitute refusal to renew. The right
              to purchase an extension of coverage as described in this subsection shall lapse unless
              written notice of election to purchase the extension, together with payment of the additional
              premium due, is received by the Company within thirty (30) days after the effective date of
              termination or nonrenewal. Any Claim made during the Extended Reporting Period shall
              be deemed to have been made during the immediately preceding Policy Period. The
              entire additional premium for the Extended Reporting Period shall be deemed fully earned
              at the inception of such Extended Reporting Period.


 Limit of Liability and Retention

        10.   (a)   The Company’s maximum liability for all Loss on account of each Claim covered
                    under Insuring Clause 1 shall be the Limit of Liability set forth in Item 3(A) of the
                    Declarations for this coverage section. The Company’s maximum aggregate liability
                    for all Loss on account of all Claims first made during the Policy Period, whether
                    covered under one or both Insuring Clauses, shall be the Limit of Liability set forth in
                    Item 3(B) of the Declarations for this coverage section. The Company’s maximum
                    liability for all Defense Costs and Settlement Fees with respect to each Settlement
                    Program Notice for which coverage is provided under Insuring Clause 2, and the
                    Company’s maximum aggregate liability for all Defense Costs and Settlement Fees
                    with respect to all such Settlement Program Notices first given to the Company
                    during the Policy Period, shall be $100,000, which amount is part of and not in
                    addition to the Limit of Liability for each Policy Period set forth in Item 3(B) of the
                    Declarations for this coverage section.

              (b)   Solely in the event that Defense Outside the Limits of Liability Coverage is
                    purchased, as set forth in Item 2 of the Declarations for this coverage section,
                    Defense Costs shall be in addition to, and not part of, the applicable Limit of Liability;
                    provided that, when such Limit of Liability is exhausted by payment of Loss, other
                    than Defense Costs, any obligation of the Company to pay Defense Costs or to
                    defend or continue to defend any Claim shall cease. If Defense Outside the Limits of
                    Liability Coverage is not purchased, Defense Costs shall be part of, and not in


 14-02-7306 (Ed. 11/2002)                 Page 11 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 34 of 118 PageID #: 2243
                                                           Executive Protection Portfolio SM
                                                               Fiduciary Liability Coverage Section




                    addition to, the Limits of Liability set forth in Item 3 of the Declarations for this
                    coverage section, and the payment by the Company of Defense Costs shall reduce
                    and may exhaust such applicable Limits of Liability.

              (c)   No Retention shall apply to any Loss under this coverage section incurred by an
                    Insured Person if such Loss can not be indemnified by an Organization or Plan
                    because such Organization or Plan is either not legally permitted or required to
                    indemnify, or is unable to indemnify, such Insured Person by reason of Financial
                    Impairment. The Company’s liability for all other covered Loss (as determined by
                    Subsection 13 of this coverage section, if applicable) shall apply only to that part of
                    Loss on account of each Claim which is excess of the applicable Retention set forth
                    in Item 4 of the Declarations for this coverage section. Such Retention shall be
                    reduced only by Loss otherwise covered under this coverage section and shall be
                    borne by the Insureds uninsured and at their own risk.

              (d)   If different parts of a single Claim are subject to different Retentions, the applicable
                    Retentions will be applied separately to each part of such Claim, but the sum of such
                    Retentions shall not exceed the largest applicable Retention.

              (e)   All Related Claims shall be treated as a single Claim first made on the date the
                    earliest of such Related Claims was first made, or on the date the earliest of such
                    Related Claims is treated as having been made in accordance with Subsection 11(b)
                    of this coverage section, regardless of whether such date is before or during the
                    Policy Period.

              (f)   The limit of liability available during the Extended Reporting Period (if exercised) shall
                    be part of, and not in addition to, the Company’s maximum aggregate limit of liability
                    for all Loss on account of all Claims first made during the immediately preceding
                    Policy Period.


 Reporting and Notice
        11.   (a)   The Insureds shall, as a condition precedent to exercising any right to coverage
                    under this coverage section, give to the Company written notice of any Fiduciary
                    Claim as soon as practicable, but in no event more than the earliest of the following
                    dates:
                    (i)     sixty (60) days after the date on which any Organization’s chief financial
                            officer, in-house general counsel, risk manager, president, chief executive
                            officer or chairperson first becomes aware that the Fiduciary Claim has been
                            made;
                    (ii)    if this coverage section expires (or is otherwise terminated) without being
                            renewed and if no Extended Reporting Period is purchased, sixty (60) days
                            after the effective date of such expiration or termination; or

                    (iii)   the expiration date of the Extended Reporting Period, if purchased;

                    provided that if the Company sends written notice to the Parent Organization, at any
                    time before the date set forth in (i) above with respect to any Claim, stating that this
                    coverage section is being terminated for non-payment of premium, the Insureds
                    shall give to the Company written notice of such Claim prior to the effective date of
                    such termination.


 14-02-7306 (Ed. 11/2002)                  Page 12 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 35 of 118 PageID #: 2244
                                                             Executive Protection Portfolio SM
                                                                 Fiduciary Liability Coverage Section




              (b)   If during the Policy Period an Insured:

                    (i)     becomes aware of circumstances which could give rise to a Fiduciary Claim
                            and gives written notice of such circumstances to the Company;

                    (ii)    receives a written request to toll or waive a statute of limitations applicable to
                            Wrongful Acts committed, attempted, or allegedly committed or attempted
                            before or during the Policy Period and gives written notice of such request
                            and of such alleged Wrongful Acts to the Company; or

                    (iii)   gives written notice to the Company of a Settlement Program Notice,

                    then any Claim subsequently arising from the circumstances referred to in (i) above,
                    from the Wrongful Acts referred to in (ii) above, or from the Settlement Program
                    Notice referred to in (iii) above, shall be deemed to have been first made during the
                    Policy Period in which the written notice described in (i), (ii) or (iii) above was first
                    given by an Insured to the Company, provided any such subsequent Claim is
                    reported to the Company as set forth in Subsection 11(a) above. With respect to
                    any such subsequent Claim, no coverage under this coverage section shall apply to
                    loss incurred prior to the date such subsequent Claim is actually made.

              (c)   The Insureds shall, as a condition precedent to exercising any right to coverage
                    under this coverage section, give to the Company such information and cooperation
                    as the Company may reasonably require, and shall include in any notice under
                    Subsection 11(a) or (b) a description of the Claim or circumstances, the nature of
                    any alleged Wrongful Acts, the nature of the alleged or potential damage, the
                    names of all actual or potential claimants, the names of all actual or potential
                    defendants, and the manner in which such Insured first became aware of the Claim
                    or circumstances.


 Defense and Settlement

        12.   (a)   The Company shall have the right and duty to defend any Claim covered by this
                    coverage section, even if any of the allegations in such Claim are groundless, false
                    or fraudulent. The Company’s duty to defend any Claim shall cease upon
                    exhaustion of the applicable Limit of Liability.

              (b)   The Company may make any investigation it deems necessary and may, with the
                    consent of the Insured, make any settlement of any Claim it deems expedient. If
                    any Insured withholds consent to any settlement acceptable to the claimant in
                    accordance with the Company’s recommendation (a “Proposed Settlement”), the
                    Company’s liability for all Loss, including Defense Costs, from such Claim shall not
                    exceed:

                    (i)     the amount of the Proposed Settlement plus Defense Costs incurred up to the
                            date of the Insured’s refusal to consent to the Proposed Settlement of such
                            Claim; plus

                    (ii)    seventy percent (70%) of any Loss, including Defense Costs, in excess of the
                            amount referenced in paragraph (i) above, incurred in connection with such
                            Claim; subject in all events to the applicable Retention and the available Limit


 14-02-7306 (Ed. 11/2002)                   Page 13 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 36 of 118 PageID #: 2245
                                                              Executive Protection Portfolio SM
                                                                  Fiduciary Liability Coverage Section




                            of Liability for such Claim. The remaining thirty percent (30%) of any Loss,
                            including Defense Costs, in excess of the amount referenced in paragraph (i)
                            above will be borne by the Insured uninsured and at its own risk.

              (c)   The Insureds agree not to settle or offer to settle any Claim, incur any Defense
                    Costs or otherwise assume any contractual obligation or admit any liability with
                    respect to any Claim without the Company’s prior written consent, which shall not be
                    unreasonably withheld. The Company shall not be liable for any Defense Costs, for
                    any other element of Loss incurred, for any obligation assumed, or for any admission
                    made, by any Insured without the Company’s prior written consent.

              (d)   The Insureds agree to provide the Company with all information, assistance and
                    cooperation which the Company reasonably require and agree that in the event of a
                    Claim the Insureds will do nothing that could prejudice the Company’s position or its
                    potential or actual rights of recovery.


 Allocation

        13.   (a)   If in any Claim the Insureds incur both Loss that is covered under this coverage
                    section and loss that is not covered under this coverage section, either because such
                    Claim includes both covered and non-covered matters or because such Claim is made
                    against both Insureds and others, the Insureds and the Company shall allocate such
                    amount between covered Loss and non-covered loss based on the relative legal and
                    financial exposures of the parties to covered and non-covered matters and, in the event
                    of a settlement in such Claim, based also on the relative benefits to the parties from
                    such settlement. The Company shall not be liable under this coverage section for the
                    portion of such amount allocated to non-covered loss.

              (b)   If the Insureds and the Company cannot agree on an allocation of Loss:

                    (i)     no presumption as to allocation shall exist in any arbitration, suit or other
                            proceeding; and

                    (ii)    the Company, if requested by the Insureds, shall submit the dispute to binding
                            arbitration. The rules of the American Arbitration Association shall apply except
                            with respect to the selection of the arbitration panel, which shall consist of one
                            arbitrator selected by the Insureds, one arbitrator selected by the Company, and
                            a third independent arbitrator selected by the first two arbitrators.


 Other Insurance

        14.   If any Loss under this coverage section is insured under any other valid insurance
              policy(ies), then this coverage section shall cover such Loss, subject to its limitations,
              conditions, provisions and other terms, only to the extent that the amount of such Loss is in
              excess of the applicable retention (or deductible) and limit of liability under such other
              insurance, whether such other insurance is stated to be primary, contributory, excess,
              contingent or otherwise, unless such other insurance is written only as specific excess
              insurance over the Limits of Liability provided in this coverage section. Any payment by
              Insureds of a retention or deductible under such other insurance shall deplete, by the
              amount of such payment which would otherwise be covered under this coverage section,
              the applicable Retention under this coverage section.


 14-02-7306 (Ed. 11/2002)                   Page 14 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 37 of 118 PageID #: 2246
                                                            Executive Protection Portfolio SM
                                                               Fiduciary Liability Coverage Section




 Changes in Exposure

 Acquisition/Creation of Another Organization

         15.   If before or during the Policy Period any Organization:

               (a)   acquires securities or voting rights in another organization or creates another
                     organization, which as a result of such acquisition or creation becomes a Subsidiary;
                     or

               (b)   acquires another organization by merger into or consolidation with an Organization,
                     such that the Organization is the surviving entity,

               such other organization and its Insureds shall be Insureds under this coverage section,
               but only with respect to Wrongful Acts committed, attempted, or allegedly committed or
               attempted after such acquisition or creation unless the Company agrees, after presentation
               of a complete application and all other appropriate information, to provide coverage by
               endorsement for Wrongful Acts committed, attempted, or allegedly committed or
               attempted before such acquisition or creation.

               If the total assets of any such acquired organization or new Subsidiary exceed fifteen
               percent (15%) of the total assets of the Parent Organization (as reflected in the most
               recent audited consolidated financial statements of such organization and the Parent
               Organization, respectively, as of the date of such acquisition or creation), the Parent
               Organization shall give written notice of such acquisition or creation to the Company as
               soon as practicable, but in no event later than sixty (60) days after the date of such
               acquisition or creation, together with such other information as the Company may require
               and shall pay any reasonable additional premium required by the Company. If the Parent
               Organization fails to give such notice within the time specified in the preceding sentence,
               or fails to pay the additional premium required by the Company, coverage for such acquired
               or created organization and its Insureds shall terminate with respect to Claims first made
               more than sixty (60) days after such acquisition or creation. Coverage for any acquired or
               created organization described in this paragraph, and for the Insureds of such
               organization, shall be subject to such additional or different terms, conditions and
               limitations of coverage as the Company in its sole discretion may require.


 Acquisition by Another Organization

         16.   If:

               (a)   the Parent Organization merges into or consolidates with another organization and
                     the Parent Organization is not the surviving entity; or

               (b)   another organization or person or group of organizations and/or persons acting in
                     concert acquires securities or voting rights which result in ownership or voting control
                     by the other organization(s) or person(s) of more than fifty percent (50%) of the
                     outstanding securities or voting rights representing the present right to vote for the
                     election of or to appoint directors or Managers of the Parent Organization,




 14-02-7306 (Ed. 11/2002)                  Page 15 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 38 of 118 PageID #: 2247
                                                           Executive Protection Portfolio SM
                                                               Fiduciary Liability Coverage Section




              coverage under this coverage section shall continue until termination of this coverage
              section, but only with respect to Claims for Wrongful Acts committed, attempted, or
              allegedly committed or attempted before such merger, consolidation or acquisition. Upon
              the occurrence of any event described in (a) or (b) of this Subsection 16, the entire
              premium for this coverage section shall be deemed fully earned.

              The Parent Organization shall give written notice of such merger, consolidation or
              acquisition to the Company as soon as practicable, but in no event later than sixty (60)
              days after the date of such merger, consolidation, or acquisition, together with such other
              information as the Company may require. Upon receipt of such notice and information and
              at the request of the Parent Organization, the Company shall provide to the Parent
              Organization a quotation for an extension of coverage (for such period as may be
              negotiated between the Company and the Parent Organization) with respect to Claims for
              Wrongful Acts committed, attempted, or allegedly committed or attempted by Insureds
              before such merger, consolidation or acquisition. Any coverage extension pursuant to such
              quotation shall be subject to such additional or different terms, conditions and limitations of
              coverage and payment of such additional premium, as the Company in its sole discretion
              may require.


 Cessation of Subsidiary

        17.   In the event an organization ceases to be a Subsidiary before or during the Policy Period,
              coverage with respect to such Subsidiary and its Insureds shall continue until termination
              of this coverage section, but only with respect to Claims for Wrongful Acts committed,
              attempted, or allegedly committed or attempted while such organization was a Subsidiary.


 Termination of Plan

        18.   If an Organization terminates a Plan before or after the inception date set forth in Item 2 of
              the Declarations of the General Terms and Conditions, coverage under this coverage section
              with respect to such terminated Plan and its Insureds shall continue until termination of this
              coverage section for those who were Insureds prior to or at the time of such Plan termination
              or who would have been Insureds at the time of such termination if this coverage section had
              then been in effect. Such continuation of coverage shall apply with respect to Claims for
              Wrongful Acts committed, attempted, or allegedly committed or attempted prior to or after
              the date the Plan was terminated.


 Creation or Acquisition of an ESOP

        19.   Notwithstanding anything in this coverage section to the contrary, if during the Policy
              Period the Organization creates or directly or indirectly acquires an employee stock
              ownership plan (“ESOP”), the Organization shall promptly give to the Company written
              notice thereof together with such other information requested by the Company. The
              Company shall, at the request of the Organization, provide to the Organization a
              quotation for coverage for Claims based upon, arising from, or in consequence of such
              ESOP, subject to such terms, conditions, limitations of coverage and such additional
              premium as the Company, in its sole discretion, may require. Unless the Insureds accept
              such quotation and pay such additional premium within thirty (30) days after receipt of the




 14-02-7306 (Ed. 11/2002)                 Page 16 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 39 of 118 PageID #: 2248
                                                          Executive Protection Portfolio SM
                                                              Fiduciary Liability Coverage Section




              quotation, no coverage will be available under this coverage section for Claims based
              upon, arising from or in consequence of such ESOP.


 Representations and Severability

        20.   In issuing this coverage section the Company has relied upon the statements,
              representations and information in the Application. All of the Insureds acknowledge and
              agree that all such statements, representations and information (i) are true and accurate,
              (ii) were made or provided in order to induce the Company to issue this coverage section,
              and (iii) are material to the Company’s acceptance of the risk to which this coverage
              section applies.

              In the event that any of the statements, representations or information in the Application
              are not true and accurate, this coverage section shall be void with respect to (i) any
              Insured who knew as of the effective date of the Application the facts that were not
              truthfully and accurately disclosed (whether or not the Insured knew of such untruthful
              disclosure in the Application) or to whom knowledge of such facts is imputed, and (ii) the
              Organization to the extent it indemnifies an Insured Person who had such actual or
              imputed knowledge. For purposes of the preceding sentence:

              (a)   the knowledge of any Insured Person who is a past, present or future chief financial
                    officer, in-house general counsel, chief executive officer, president or chairperson of
                    any Organization shall be imputed to such Organization and its Subsidiaries and
                    their respective Plans;

              (b)   the knowledge of the person(s) who signed the Application for this coverage
                    section shall be imputed to all of the Insureds; and

              (c)   except as provided in (a) above, the knowledge of an Insured Person who did not
                    sign the Application shall not be imputed to any other Insured.




 14-02-7306 (Ed. 11/2002)                Page 17 of 17
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 40 of 118 PageID #: 2249




                                                                                               ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                Federal Insurance Company

                                                         Endorsement/Rider No. 1

                                                         To be attached to and
                                                         form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                                               PRIORITY OF PAYMENTS

In consideration of the premium charged, it is agreed that with respect to any Fiduciary Claim first made
against the Insureds during the Policy Period, regardless of whether such Fiduciary Claim is first made
before or after the effective date of this endorsement:

1.      If a liquidation or reorganization proceeding is commenced by or against the Organization pursuant
        to the United States Bankruptcy Code or any similar state or local law and in the event payment of
        Loss is due under this coverage section but, in the sole discretion of the Company, the amount of
        such Loss in the aggregate potentially exceeds the remaining available Limit of Liability for this
        coverage section, the Company shall:

        (a)     first pay such covered Loss incurred by the Insured Persons and the Plans; then

        (b)     to the extent of any remaining amount of the Limit of Liability available after payment under
                (a) above, pay such covered Loss incurred by the Organization.


Except as otherwise provided in this endorsement, the Company may pay covered Loss as it becomes due
under this coverage section without regard to the potential for other future payment obligations under this
coverage section.




14-02-12019 (05/2006)                        Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 41 of 118 PageID #: 2250




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-12019 (05/2006)                         Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 42 of 118 PageID #: 2251




                                                                                               ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                Federal Insurance Company

                                                         Endorsement/Rider No. 2

                                                         To be attached to and
                                                         form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

              AMEND SUBSECTION 20 REPRESENTATIONS AND SEVERABILITY ENDORSEMENT

In consideration of the premium charged, it is agreed that the second paragraph of Subsection 20. Representations and
Severability of this coverage section is amended to read in its entirety as follows:

        In the event that any of the statements, representations or information in the Application are not true and
        accurate, this coverage section shall be void with respect to (i) any Insured Person who knew as of the effective
        date of the Application the facts that were not truthfully and accurately disclosed (whether or not the Insured
        Person knew of such untruthful disclosure in the Application), (ii) any Organization or Plan to which knowledge
        of such facts is imputed, and (iii) any Organization to the extent it indemnifies an Insured Person who had
        knowledge of such facts, whether or not knowledge of such facts is also imputed to that Organization. For
        purposes of the preceding sentence:

        (a)     the knowledge of any Insured Person who is a past, present or future chief financial officer or chief
                executive officer of Parent Organization shall be imputed to all Organizations, Subsidiaries and Plans;

        (b)     the knowledge of the person(s) who signed the Application for this coverage section shall be imputed to
                all Organizations, Subsidiaries, and Plans; and

        (c)     except as provided in (a) and (b) above, the knowledge of an Insured Person shall not be imputed to any
                other Insured.

        Notwithstanding the foregoing, solely with respect to Non-Indemnifiable Loss (as defined below), this coverage
        section shall not be rescinded with respect to any Insured Person who, as of the inception date of this coverage
        section, did not know the facts that were not truthfully and accurately disclosed in the Application, provided that
        the coverage afforded pursuant to this paragraph shall be subject to all terms, conditions, exclusions and
        limitations of this policy.

For purposes of this endorsement, the term “Non-Indemnifiable Loss” means Loss for which an Organization,
Subsidiary or Plan has neither indemnified nor is permitted or required to indemnify an Insured Person pursuant to
statutory or common law, contract or the charter, bylaws, operating agreement or similar documents of an Organization,
Subsidiary or Plan.

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.




14-02-12174 (01/2014)                        Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 43 of 118 PageID #: 2252




All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-12174 (01/2014)                         Page 2
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 44 of 118 PageID #: 2253




                                                                                                  ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                           Endorsement/Rider No. 3

                                                           To be attached to and
                                                           form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                            AMEND CONDUCT EXCLUSIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Subsection 4., Exclusions, of this coverage section is amended by deleting Exclusion (h) and
        replacing it with the following:

            (h)      based upon, arising from or in consequence of:

                     (i) any deliberately fraudulent act or omission or any willful violation of any statute or
                         regulation by such Insured, if a final judgment or final adjudication in any
                         proceeding establishes such a deliberately fraudulent act or omission or willful
                         violation; or

                     (ii) such Insured having gained any profit, remuneration or other advantage to which
                          such Insured was not legally entitled, if a final judgment or final adjudication in
                          any proceeding establishes the gaining of such a profit, remuneration or
                          advantage.

(2)     Subsection 6. Severability of Exclusions is deleted and replaced with the following:

        6. (a)    No fact pertaining to or knowledge possessed by any Insured Person shall be imputed to
                  another Insured Person or to the Plan for the purpose of applying Exclusion 4(h), as
                  amended by this endorsement.

           (b) Only deliberately fraudulent acts or omissions, knowing and purposeful violations of any
               statute or regulation or gaining of any unlawful profit, remuneration or advantage by any chief
               executive officer, chief financial officer, in-house general counsel, president, chairperson, or
               head of benefits of the Human Resources Department, or any equivalent position thereof, of
               an Organization shall be imputed to such Organization for the purpose of applying
               Exclusion 4(h), as amended by this endorsement.

(3)     With respect to Exclusion 4(h), as amended above, the term “proceeding,” as used therein, shall not
        include any declaratory proceeding brought by or against the Company.




14-02-14100 (04/2008)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 45 of 118 PageID #: 2254




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-14100 (04/2008)                         Page 2
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 46 of 118 PageID #: 2255




                                                                                                 ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                           Endorsement/Rider No. 4

                                                           To be attached to and
                                                           form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                     FIDUCIARY LIABILITY COVERAGE ENHANCEMENTS ENDORSEMENT
                                            (EP PORTFOLIO)

In consideration of the premium charged, it is agreed that solely with respect to this Fiduciary Liability Coverage
Section, the following shall apply:

(1)   AMEND DECLARATIONS

      Item 3. Limits of Liability, of the Declarations for this coverage section, is amended to add the following:

      (C)   Sublimits of Liability:

            HIPAA Penalties:              $1,500,000

            PPACA Penalties:              $250,000

            Section 4975 Tax Penalty: $250,000

            Section 502(c) Penalties:     $250,000

            PPA Penalties:                $250,000

      (D)   Voluntary Settlement Program Coverage Insuring Clause 2: $250,000

      NOTE: The Sublimits of Liability shown in (C) and (D) above, are part of, and not in addition to, the Limits of
      Liability shown in Item 3(B) of the Declarations for this coverage section.

(2)   AMEND INSURING CLAUSES

      Insuring Clause 1. Fiduciary Liability Coverage and Insuring Clause 2. Voluntary Settlement Program Coverage,
      of this coverage section are deleted and replaced with the following:

      Fiduciary Liability Coverage Insuring Clause 1

      1.    The Company shall pay, on behalf of the Insureds, Loss on account of any Fiduciary Claim first made
            against the Insureds:




14-02-19855XIL (11/2014)                      Page 1
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 47 of 118 PageID #: 2256




            (i)    during the Policy Period, or, if exercised, during the Extended Reporting Period for a Wrongful Act
                   committed, attempted or allegedly committed or attempted before or during the Policy Period by
                   such Insureds, or by any person for whose Wrongful Acts the Insureds are legally responsible,
                   but only if such Claim is reported to the Company in writing in the manner and within the time
                   provided in Subsection 11 of this coverage section; or

            (ii)   that is a Pre-Claim Investigation or Benefit Claim Denial, if, at the Insured’s option, it is reported
                   to the Company in writing during the Policy Period.

      Voluntary Settlement Program Coverage Insuring Clause 2

      2.    The Company shall pay, on behalf of the Insureds, Settlement Fees and Defense Costs with respect to
            a Settlement Program Notice first given to the Company during the Policy Period, or, if exercised,
            during the Extended Reporting Period, provided (i) the Settlement Fees and Defense Costs are incurred
            after such Settlement Program Notice is first given to the Company, and (ii) the Company’s maximum
            liability for all Settlement Fees and Defense Costs with respect to all Settlement Program Notices first
            given to the Company during the Policy Period (including the Extended Reporting Period, if applicable)
            shall be the amount set forth in Item 3.(D) of the Declarations for this coverage section, as amended in
            paragraph (1) of this endorsement. Such amount shall be part of, and not in addition to, the Limit of
            Liability otherwise applicable to this coverage section.

(3)   INTERVIEW COVERAGE

      Interview Coverage

      (A)   The Company shall pay, on behalf of an Insured Person, Defense Costs incurred solely by such Insured
            Person on account of an Interview first made during the Policy Period, except to the extent that such
            Defense Costs have been paid or indemnified.

      (B)   The Company shall pay, on behalf of an Organization or a Plan, Defense Costs incurred solely by an
            Insured Person on account of an Interview first made during the Policy Period, to the extent the
            Organization or a Plan pays or indemnifies such Defense Costs; provided that the coverage afforded
            pursuant to this paragraph (3)(B) shall be subject to the Retention set forth in Item 4(A) of the Declarations
            for this coverage section.

(4)   AMEND DEFINITIONS

      Subsection 3. Definitions, of this coverage section, is amended as follows:

      (A)   Amend Definition of Administration

            The definition of Administration is deleted and replaced with the following:

            Administration means:

            (1)    advising, counseling, or failing to provide proper or timely notice to Employees, Executives,
                   participants or beneficiaries with respect to any Plan;

            (2)    providing interpretations with respect to any Plan; or

            (3)    handling of records or effecting enrollment, termination or cancellation of Employees, Executives,
                   participants or beneficiaries under any Plan.

      (B)   Amend Definition of Defense Costs

            The definition of Defense Costs is deleted and replaced with the following:



14-02-19855XIL (11/2014)                      Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 48 of 118 PageID #: 2257




           Defense Costs means that part of Loss consisting of reasonable costs, charges, fees (including
           attorneys’ fees, experts’ fees, and the cost of E-Discovery Specialist Services) and expenses (other
           than regular or overtime wages, salaries, fees or benefits of the Insured Persons or remuneration,
           salaries, wages, fees, expenses, overhead, or benefit expenses or other fees or charges of the Company)
           incurred with the Company’s prior written consent: (1) in investigating, defending, opposing or appealing
           any Fiduciary Claim or any Voluntary Program Notice, and the premium for appeal, attachment or
           similar bonds; or (2) as a result of an Interview.

     (C)   Amend Definition of Employee

           The definition of Employee is deleted and replaced with the following:

           Employee means any natural person whose labor or service was, is or will be engaged by and directed by
           the Organization or any Plan, including part-time, seasonal, leased and temporary employees as well as
           volunteers. Employee shall not include any independent contractor.

     (D)   Amend Definition of ERISA

           The definition of ERISA is deleted and replaced with the following:

           ERISA means:

           (a)   the Employee Retirement Income Security Act of 1974, as amended and any rules or regulations
                 promulgated thereunder (including, amendments relating to the Consolidated Omnibus Budget
                 Reconciliation Act of 1985, and the Health Insurance Portability and Accountability Act of 1996
                 (“HIPAA”));

           (b)   the English Pension Scheme Act 1993, and the English Pensions Act 1995, as such Acts are
                 amended and any rules or regulations promulgated under such Acts, and

           any similar statutory or common law anywhere in the world, and any rules or regulations promulgated
           thereunder; and

           (c)   the privacy provisions under HIPAA.

     (E)   Amend Definition of Fiduciary Claim

           The definition of Fiduciary Claim is deleted and replaced with the following:

           Fiduciary Claim means any:

           (a)   written demand for:

                 (i)    monetary or non-monetary (including injunctive) relief; or

                 (ii)   arbitration or mediation,

                 against an Insured for a Wrongful Act, commenced by the first receipt of such demand by an
                 Insured;

           (b)   proceeding, including any appeal therefrom, against an Insured for a Wrongful Act, commenced
                 by:

                 (i)    the service of a civil complaint or similar pleading;

                 (ii)   the filing of a notice of charges or the entry of a formal order of investigation in connection with
                        a formal civil administrative or formal civil regulatory proceeding;


14-02-19855XIL (11/2014)                     Page 3
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 49 of 118 PageID #: 2258




                 (iii)   solely with respect to a criminal proceeding: (1) an arrest; (2) the return of an indictment,
                         information or similar document; or (3) the receipt of an official request for Extradition;

           (c)   written notice of commencement of a fact-finding investigation by the U.S. Department of Labor, the
                 U.S. Pension Benefit Guaranty Corporation, or any similar governmental authority located outside
                 the United States, including, the Pensions Ombudsman appointed by the United Kingdom Secretary
                 of State for Work and Pensions or by the United Kingdom Occupational Pensions Regulatory
                 Authority or any successor thereto, against any Insured for a Wrongful Act;

           (d)   investigation of an Insured Person, solely in his or her fiduciary capacity with respect to any
                 Sponsored Plan, for a Wrongful Act, commenced by the Insured Person’s receipt of a written
                 document from an Enforcement Unit identifying such Insured Person as the target of an
                 investigation, including a Wells Notice, target letter or search warrant;

           (e)   written request upon an Insured Person for witness testimony or document production, commenced
                 by the service of a subpoena or other similar document compelling such testimony or production of
                 documents in connection with any matter described in Subsections (a) through (d) above; provided
                 that in such event the Company shall pay, on behalf of such Insured Person, Defense Costs
                 incurred solely by such Insured Person in responding to such request; or

           (f)   written notice of commencement of a Pre-Claim Investigation or Benefit Claim Denial, if, at the
                 Insured’s option, it is reported to the Company in writing during the Policy Period.

           Notwithstanding the foregoing, Fiduciary Claim shall not include an Interview.

     (F)   Amend Definition of Insured

           The definition of Insured is amended to include any Committee.

     (G)   Amend Definition of Insured Person

           The definition of Insured Person is amended to add the following:

           Insured Person shall also include any past Employees or Executives retained as a fiduciary or plan
           consultant to the Sponsored Plan; provided that for the purposes of determining an Organization’s
           indemnification obligation to any such consultants, each consultant shall be deemed a director or officer of
           the Organization. Accordingly, the Organization shall be deemed to have granted indemnification to
           each consultant to the fullest extent permitted by statutory or common law to the same extent as any
           director or officer of the Organization.

           Insured Person shall not include any individual in his or her capacity as an employee of any third party,
           including a service provider.

     (H)   Amend Definition of Loss

           The definition of Loss is deleted and replaced with the following:

           Loss means:

           (1)   solely for purposes of Insuring Clause 1., Fiduciary Liability Coverage, the amount which any
                 Insured becomes legally obligated to pay as a result of any Fiduciary Claim, including:

                 (a)     compensatory damages,

                 (b)     claimant’s attorney’s fees awarded by a court pursuant to Section 502(g) of the Employee
                         Retirement Income Security Act of 1974, as amended, against an Insured;



14-02-19855XIL (11/2014)                      Page 4
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 50 of 118 PageID #: 2259




                 (c)     punitive, exemplary or multiplied damages, if and to the extent such damages are insurable
                         under the law of the jurisdiction most favorable to the insurability of such damages, provided
                         such jurisdiction has a substantial relationship to the Insured, the Company, or the Fiduciary
                         Claim giving rise to such damages;

                 (d)     judgments;

                 (e)     settlements;

                 (f)     reasonable fees and expenses of an independent fiduciary retained to review a proposed
                         settlement of a covered Fiduciary Claim (including reasonable and necessary fees and
                         expenses of any law firm hired by such independent fiduciary to facilitate that review of such
                         proposed settlement of a covered Fiduciary Claim); and

                 (g)     Defense Costs; and

           (2)   solely for purposes of Insuring Clause 2., Voluntary Settlement Program Coverage, Settlement
                 Fees and Defense Costs; and

           (3)   for purposes of the Interview Coverage, Defense Costs,

           provided that, Loss does not include any portion of such amount that constitutes any:

           (a)   cost incurred by the Organization or the Plan to comply with any order for non-monetary relief,
                 including injunctive relief, or to comply with an agreement to provide such relief;

           (b)   amount uninsurable under the law pursuant to which this coverage section is construed;

           (c)   tax;

           (d)   fine or penalty, except:

                 (i)     as provided in subparagraph (1)(c) above with respect to punitive, exemplary or multiplied
                         damages;

                 (ii)    solely with respect to Insuring Clause 2., Voluntary Settlement Program Coverage,
                         Settlement Fees;

                 (iii)   Civil Penalties;

           (e)   amounts incurred by an Insured in the defense or investigation of any action, proceeding,
                 investigation or demand that was not then a Claim, even if (a) such amount also benefits the
                 defense of a covered Claim, or (b) such action, proceeding, investigation or demand subsequently
                 gives rise to a Claim;

           (f)   (1) benefits due, or to become due, or that portion of any settlement or award in an amount equal to
                 such benefits, under any Plan, or (2) benefits which would be due, or that portion of any settlement
                 or award in an amount equal to such benefits, under any Plan if such Plan complied with all
                 applicable law, including loss resulting from the payment of plaintiff attorneys' fees based upon a
                 percentage of such benefits or payable from a common fund established to pay such benefits,
                 except to the extent that:

                 (i)     an Insured is a natural person and the benefits are payable by such Insured as a personal
                         obligation, and recovery for the benefits is based upon a covered Wrongful Act; or

                 (ii)    a Claim made against an Insured:



14-02-19855XIL (11/2014)                      Page 5
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 51 of 118 PageID #: 2260




                       (a) alleges a loss to the Plan and/or to the accounts of such Plan’s participants by reason of
                           a change in the value of the investments held by such Plan, regardless of whether the
                           amounts sought or recovered by the plaintiffs in such Claim are characterized by plaintiffs
                           as “benefits” or held by a court as “benefits”; or

                       (b) seeks amounts that would have been due, but for the failure to enroll in the Plan, as set
                           forth in subparagraph (3) of the definition of Administration, unless and to the extent the
                           Plan is self-funded; or

           (g)   costs incurred in cleaning-up, removing, containing, treating, detoxifying, neutralizing, assessing the
                 effects of, testing for, or monitoring Pollutants; or

           (h)   amount constituting any contribution or that portion of any settlement or award in an amount equal to
                 such amount constituting any contribution that is owed to or to fund any Plan, except to the extent
                 that an Insured is a natural person and the contribution is payable by such Insured as a personal
                 obligation, and recovery for the contribution is based upon a covered Wrongful Act.

     (I)   Amend Definition of Sponsored Plan

           Paragraph (c) of the definition of Sponsored Plan is deleted and replaced with the following:

           (c)   any other plan or program otherwise described in paragraphs (a) or (b) above while such plan or
                 program is being actively developed, formed or proposed by the Organization prior to the formal
                 creation of such plan or program; and

     (J)   Amend Definition of Wrongful Act

           The definition of Wrongful Act is deleted and replaced with the following:

           Wrongful Act means any actual or alleged:

           (a)   breach of the responsibilities, obligations or duties imposed by ERISA upon fiduciaries of the
                 Sponsored Plan committed, attempted or allegedly committed or attempted by an Insured while
                 acting in the Insured’s capacity as a fiduciary;

           (b)   negligent act, error or omission in the Administration of any Plan committed, attempted or allegedly
                 committed or attempted by an Insured;

           (c)   matter, other than as set forth in (a) or (b) above, claimed against an Insured solely by reason of the
                 Insured’s service as a fiduciary of any Sponsored Plan; or

           (d)   act, error or omission committed, attempted or allegedly committed or attempted by an Insured,
                 solely in such Insured’s settlor capacity with respect to establishing, amending, terminating or
                 funding a Sponsored Plan.

     (K)   Add Definitions

           The following definitions are added:

           Benefit Claim Denial means an appeal of an adverse benefits determination by an Insured pursuant to
           the U.S. Department of Labor’s claim procedure regulation 29 C.F.R. Section 2560.503-1(h) or any similar
           claim procedures pursuant to applicable law.

           Civil Penalties means:

           (1)   the five percent (5%) or less, or the twenty percent (20%) or less, civil penalties imposed upon an
                 Insured as a fiduciary under Section 502(i) or (l), respectively, of the Employee Retirement Income
                 Security Act of 1974, as amended;
14-02-19855XIL (11/2014)                    Page 6
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 52 of 118 PageID #: 2261




           (2)   civil penalties imposed by:

                 (i)    the Pension Ombudsman appointed by the United Kingdom Secretary of State for Work and
                        Pensions or any successor thereto, by the United Kingdom Occupational Pensions Regulatory
                        Authority, or the Pensions Regulator or any successor thereto, pursuant to the Pension
                        Scheme Act 1993, the Pensions Act 1995, the Pensions Act 2004, or rules or regulations
                        thereunder; or

                 (ii)   Ireland’s Pensions Board or Pensions Ombudsman,

                 provided any coverage for such civil penalties applies only if the funds or assets of the pension
                 scheme are not used to fund, pay or reimburse the premium for this coverage section;

           (3)   civil money penalties imposed upon an Insured for such Insured’s violation of the privacy
                 provisions of the Health Insurance Portability and Accountability Act of 1996, as amended (“HIPAA
                 Penalties”); provided the Company’s maximum limit of liability for all such HIPAA Penalties on
                 account of all Claims shall be the HIPAA Penalties amount set forth in Item 3(C) of the Declarations
                 for this coverage section, as amended in paragraph (1) of this endorsement, which amount is part of,
                 and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage
                 section;

           (4)   civil money penalties imposed upon an Insured for inadvertent violation of the Patient Protection
                 and Affordable Care Act, as amended, and any rules or regulations promulgated thereunder
                 (“PPACA Penalties”); provided the Company’s maximum limit of liability for all such PPACA
                 Penalties on account of all Claims shall be the PPACA Penalties amount set forth in Item 3(C) of the
                 Declarations for this coverage section, as amended in paragraph (1) of this endorsement, which
                 amount is part of, and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations
                 for this coverage section;

           (5)   with respect to covered judgments, the fifteen percent (15%) or less tax penalty imposed upon an
                 Insured under Section 4975 of the Internal Revenue Code of 1986 (“Section 4975 Tax Penalty”);
                 provided the Company’s maximum limit of liability for such Section 4975 Tax Penalty on account of
                 all Claims shall be the Section 4975 Tax Penalty amount set forth in Item 3(C) of the Declarations
                 for this coverage section, as amended in paragraph (1) of this endorsement, which amount is part of,
                 and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage
                 section;

           (6)   civil money penalties imposed upon an Insured for violation of the Pension Protection Act of 2006
                 (“PPA Penalties”); provided the Company’s maximum aggregate liability for all such civil money
                 penalties on account of all Claims shall be the PPA Penalties amount set forth in Item 3(C) of the
                 Declarations for this coverage section, as amended in paragraph (1) of this endorsement, which
                 amount is part of, and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations
                 for this coverage section; or

           (7)   civil penalties, other than penalties imposed upon an Insured for violation of the Pension Protection
                 Act of 2006, imposed upon an Insured as a fiduciary under Section 502(c) of the Employee
                 Retirement Income Security Act of 1974, as amended (“Section 502(c) Penalties”); provided the
                 Company’s maximum limit of liability for all such Section 502(c) Penalties on account of all Claims
                 shall be the Section 502(c) Penalties amount set forth in Item 3(C) of the Declarations for this
                 coverage section, as amended in paragraph (1) of this endorsement, which amount is part of, and
                 not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage
                 section.

           Committee means any committee established by an Organization with respect to a Sponsored Plan,
           which consists only of natural person members who are Executives or Employees.



14-02-19855XIL (11/2014)                       Page 7
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 53 of 118 PageID #: 2262




            E-Discovery means the review, development, collection, storage, organization, cataloging, preservation
            and/or production of electronically stored information.

            E-Discovery Specialist Services means solely the following services performed by an E-Specialist Firm:

            (1) assisting the Insured with managing and minimizing the internal and external costs associated with E-
                Discovery;

            (2) assisting the Insured in developing or formulating an E-Discovery strategy which shall include
                interviewing qualified and cost effective E-Discovery vendors;

            (3) serving as project manager, advisor and/or consultant to the Insured, defense counsel and the
                Company in executing and monitoring the E-Discovery strategy; and

            (4) such other services provided by the E-Specialist Firm that the Insured, Company, and E-Specialist
                Firm agree are reasonable and necessary given the circumstances of the Claim.

            E-Specialist Firm means the e-discovery consultant firms approved by the Company.

            Enforcement Unit means any federal, state, local or foreign law enforcement or governmental authority
            (including, the U.S. Department of Justice, the U.S. Securities and Exchange Commission and any
            attorney general) or the enforcement unit of any securities exchange or similar self-regulatory body;
            however, Enforcement Unit shall not include the U.S. Department of Labor, the U.S. Pension Benefit
            Guaranty Corporation, or any similar governmental authority located outside the United States, including,
            the Pensions Ombudsman appointed by the United Kingdom Secretary of State for Work and Pensions or
            by the United Kingdom Occupational Pensions Regulatory Authority or any successor thereto.

            Extradition means any formal process by which an Insured Person located in any country is surrendered
            to any other country for trial or otherwise to answer any criminal accusation, including the execution of an
            arrest warrant where such execution is an element of such process.

            Interview means a request for an interview or meeting with, or a sworn statement from, an Insured
            Person by:

            (1) an Enforcement Unit in connection with:

                (a) such Insured Person acting solely in his or her capacity as a fiduciary of a Sponsored Plan; or
                (b) a Sponsored Plan’s business activities; or

            (2) an Organization in connection with an inquiry or investigation of the Sponsored Plan by an
                Enforcement Unit,

            provided that Interview does not include: (i) any request for document production or discovery; (ii) any
            request by an Enforcement Unit that is part of any routine or regularly scheduled Enforcement Unit
            oversight, compliance, audit, inspection or examination; or (iii) any request that is part of an employment-
            related investigation or claim.

            Pre-Claim Investigation means a fact-finding investigation which does not contain any allegation of a
            Wrongful Act in writing, commenced by the U.S. Department of Labor, the U.S. Pension Benefit Guaranty
            Corporation, or any similar governmental authority located outside the United States, including, the
            Pensions Ombudsman appointed by the United Kingdom Secretary of State for Work and Pensions or by
            the United Kingdom Occupational Pensions Regulatory Authority or any successor thereto.

(5)   AMEND EXCLUSIONS

      Subsections 4. and 5. Exclusions, of this coverage section are amended as follows:

      (A)   Amend Prior Notice Exclusion and Pending or Prior Exclusion
14-02-19855XIL (11/2014)                     Page 8
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 54 of 118 PageID #: 2263




            Exclusions 4(a) and 4(b) are deleted and replaced with the following.

              (a)     based upon, arising from or in consequence of any fact, circumstance, situation, transaction, event
                      or Wrongful Act that, before the inception date set forth in Item 2 of the Declarations of the
                      General Terms and Conditions, was the subject of any notice accepted under any fiduciary liability
                      or employee benefit liability policy or coverage section of which this coverage section is a direct or
                      indirect renewal or replacement;

              (b)     based upon, arising from or in consequence of any written demand, suit, or other proceeding
                      pending against, or order, decree or judgment entered for or against any Insured, on or prior to
                      the applicable Pending or Prior Date set forth in Item 7 of the Declarations for this coverage
                      section, or the same or substantially the same fact, circumstance or situation underlying or alleged
                      therein;

      (B)   Delete Exclusions

            Exclusions 4(c), 5(a), 5(b) (including Endorsement 14-02-8459 “Amend Benefits Due Endorsement” 14-02-
            8459)and 5(c) are deleted.

      (C)   Add Exclusions

            With respect to the Interview Coverage, as set forth in paragraph (3) of this endorsement, the following
            exclusions shall apply:

            The Company shall not be liable for Defense Costs on account of any Interview:

            (1)     based upon, arising from or in consequence of any fact, circumstance, situation, transaction, event
                    or Wrongful Act that, before the inception date set forth in Item 2 of the Declarations of the General
                    Terms and Conditions, was the subject of any notice accepted under any fiduciary liability or
                    employee benefit liability policy or coverage section of which this coverage section is a direct or
                    indirect renewal or replacement; or

             (2) based upon, arising from or in consequence of any written demand, suit, or other proceeding
                 pending against, or order, decree or judgment entered for or against any Insured, on or prior to the
                 applicable Pending or Prior Date set forth in Item 7 of the Declarations for this coverage section, or
                 the same or substantially the same fact, circumstance or situation underlying or alleged therein;

      (D)   Other

            Endorsement 14-02-8906 “HIPAA Civil Money Penalties Endorsement” is hereby deleted.

(6)   AMEND LIMIT OF LIABILITY RETENTION

      Subsection 10. Limit of Liability and Retention, of this coverage section, is amended as follows:

      (A)   Paragraph (a) is deleted and replaced with the following:

            (a)     The Company’s maximum liability for all Loss on account of each Claim covered under Insuring
                    Clause 1 shall be the Limit of Liability set forth in Item 3(A) of the Declarations for this coverage
                    section. The Company’s maximum aggregate liability for all Loss on account of (i) all Claims first
                    made during the Policy Period, whether covered under one or both Insuring Clauses, and (ii) all
                    Interviews, shall be the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage
                    section. The Company’s maximum liability for all Defense Costs and Settlement Fees with respect
                    to each Settlement Program Notice for which coverage is provided under Insuring Clause 2, and
                    the Company’s maximum aggregate liability for all Defense Costs and Settlement Fees with
                    respect to all such Settlement Program Notices first given to the Company during the Policy
                    Period, shall be the amount set forth in Item 3.(D) of the Declarations for this coverage section, as
14-02-19855XIL (11/2014)                       Page 9
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 55 of 118 PageID #: 2264




                     amended in paragraph (1) of this endorsement. Such amount shall be part of, and not in addition to,
                     the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage section.

      (B)   Paragraph (f) is deleted and replaced with the following:

            (f)      The limit of liability available during the Extended Reporting Period (if exercised) shall be part of, and
                     not in addition to, the Company’s maximum aggregate limit of liability for all Loss set forth in Item
                     3(B) of the Declarations for this coverage section.

      (C)   The following paragraphs are added:

                  No Retention shall apply to:

                  (i)       any Loss constituting Civil Penalties imposed by law pursuant to subparagraphs (3), (4), (5),
                            (6) and (7) of the definition of Civil Penalties, as defined in paragraph (4)(K) of this
                            endorsement; or

                  (ii)      the first $50,000 in Defense Costs incurred for E-Discovery Specialist Services on account of
                            a Claim.

                  Any payment by an Organization of a Retention on account of an Interview shall reduce any
                  Retention due from the Organization on account of a Fiduciary Claim subsequently afforded
                  coverage under Insuring Clause 1., that is based upon, arising from or in consequence of any fact or
                  circumstances that was the subject of such Interview.

(7)   AMEND REPORTING AND NOTICE

      Subsection 11, Reporting and Notice, of this coverage section is amended as follows:

      (A)   Paragraph (a) is deleted and replaced with the following:

              (a)        The Insureds shall, as a condition precedent to exercising any right to coverage under this
                         coverage section, give to the Company written notice of any Fiduciary Claim, other than a Pre-
                         Claim Investigation or Benefit Claim Denial, no later than:

                         (i)     if this coverage section expires and is renewed with the Company, one hundred and eighty
                                 (180) days after such expiration; provided that, if the Parent Organization can prove to the
                                 Company’s satisfaction that it was not reasonably possible for the Insureds to give such
                                 notice within the one hundred and eighty (180) day time period and that subsequent notice
                                 was given as soon as reasonably possible thereafter, the Company shall waive the
                                 foregoing time period;

                         (ii)    if this coverage section expires (or is otherwise terminated) without being renewed with the
                                 Company and if no Extended Reporting Period is purchased, sixty (60) days after the
                                 effective date of such expiration or termination; or

                         (iii)   the expiration date of the Extended Reporting Period, if purchased;

                         provided that, if the Company sends written notice to the Parent Organization stating that this
                         coverage section is being terminated for nonpayment of premium, the Insureds shall give to the
                         Company written notice of such Claim prior to the effective date of the termination.

      (B)   Paragraph (b) is deleted and replaced with the following:

              (b)        If during the Policy Period an Insured:

                         (i)     becomes aware of circumstances which could give rise to a Fiduciary Claim and gives
                                 written notice of such circumstances to the Company;
14-02-19855XIL (11/2014)                           Page 10
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 56 of 118 PageID #: 2265




                    (ii)    receives a written request to toll or waive a statute of limitations applicable to Wrongful
                            Acts committed, attempted, or allegedly committed or attempted before or during the Policy
                            Period and gives written notice of such request and of such alleged Wrongful Acts to the
                            Company;

                    (iii)   gives written notice to the Company of a Settlement Program Notice; or

                    (iv)    gives written notice to the Company of an Interview,

                    then any Claim subsequently arising from the circumstances referred to in (i) above, from the
                    Wrongful Acts referred to in (ii) above, from the Settlement Program Notice referred to in (iii)
                    above, or from an Interview referred to in (iv) above, shall be deemed to have been first made
                    during the Policy Period in which the written notice described in (i), (ii), (iii) or (iv) above was first
                    given by an Insured to the Company, provided any such subsequent Claim is reported to the
                    Company as soon as practicable, but in no event later than ninety (90) days after the chief
                    executive officer, chief financial officer, in-house general counsel, or head of benefits (or any
                    equivalent position to any of the foregoing) of an Organization becomes aware of such Claim.
                    With respect to any such subsequent Claim, no coverage under this coverage section shall apply
                    to loss incurred prior to the date such subsequent Claim is actually made.

(8)   AMEND DEFENSE AND SETTLEMENT

      Subsection 12, Defense and Settlement, of this coverage section is amended as follows:

      (A)   Paragraph (b) is deleted and replaced with the following:

               (b) The Company may make any investigation it deems necessary and may, with the consent of the
                   Insured, make any settlement of any Claim it deems expedient.

      (B)   Paragraph (c) is amended to include the following:

               However, the Company may, in its sole discretion, waive the foregoing requirement with respect to
               Defense Costs incurred within ninety (90) days prior to the reporting of a Claim pursuant to
               Subsection 11, Reporting and Notice, of this coverage section.

      (C)   Paragraph (d) is amended to include the following:

               The failure of any Insured Person to give the Company the information, assistance or cooperation as
               it may reasonably require shall not impair the rights of any other Insured Person under this coverage
               section.

      (D)   The following paragraphs are added:

               Any advancement of Defense Costs shall be repaid to the Company by the Insureds, severally
               according to their respective interests, if and to the extent it is determined that such Defense Costs
               are not insured under this coverage section. However, the Company will not seek repayment from an
               Insured Person of advanced Defense Costs that are uninsured pursuant to Exclusion 4(h) of this
               coverage section unless the applicable determination standard set forth in such Exclusion (i.e., in-fact,
               final adjudication, alternative dispute resolution or other) or any applicable endorsement thereto has
               been met with respect to such Insured Person.

               If an Organization refuses in writing, or fails within sixty (60) days of an Insured Person’s written
               request for indemnification, to advance, pay or indemnify an Insured Person for Loss on account of a
               Claim, then, upon the Insured Person reporting the Claim pursuant to Subsection 11, Reporting and
               Notice, of this coverage section, the Company shall advance Defense Costs until such time that the
               Organization accepts the Insured Person’s request for indemnification or the applicable Retention
               has been satisfied.
14-02-19855XIL (11/2014)                      Page 11
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 57 of 118 PageID #: 2266




                  Any advancement of Defense Costs by the Company shall reduce the Limit of Liability set forth in
                  Item 3 of the Declarations for this coverage section. If the Company recovers any such Defense
                  Costs paid, the amount of such Defense Costs less all costs incurred by the Company to obtain such
                  recovery shall be reinstated to the applicable Limit of Liability set forth in Item 3 of the Declarations for
                  this coverage section.

                  Notwithstanding paragraph (c) above, with respect to any Claim reported pursuant to Subsection 11,
                  Reporting and Notice, of this coverage section, the Insureds may settle a Claim (inclusive of Defense
                  Costs) without the Company’s prior consent if the amount of such settlement does not exceed the
                  amount of the applicable Retention. However, the Company shall not be liable for any settlement or
                  Defense Costs in excess of the amount of the applicable Retention to which it has not consented to in
                  writing. The Insureds shall submit to the Company all requested information with respect to any
                  Claim settled pursuant to this paragraph upon either the underwriting of a renewal of this coverage
                  section or upon expiration of this coverage section, whichever first occurs.

(9)   AMEND OTHER INSURANCE

      Subsection 14. Other Insurance, of this coverage section is amended as follows:

      (A)     The reference to “valid insurance” in the first sentence of this Subsection 14 is replaced with “valid and
              collectible insurance".

      (B)     The following sentence is added at the end of this Subsection 14 as a separate paragraph:

              In addition to, and not in limitation of, the above paragraph, if any Loss under this coverage section is
              insured under any other valid and collectible pollution liability or environmental liability, including any
              general liability, insurance policy(ies) subject to the same terms, conditions and provisions as the
              insurance provided by this coverage section, then this coverage section shall cover its share of such Loss,
              subject to its limitations, conditions, provisions and other terms, in an amount equal to the proportions that
              the then-available limit of liability under this coverage section bears to the aggregate of all limits of liability
              of all insurance covering such Loss, whether such other policy(ies) is stated to be primary, contributory,
              excess, contingent or otherwise, unless such other policy(ies) is written only as specific excess insurance
              over the Limits of Liability provided in this coverage section.

(10) INDEMNIFICATION AND SUBROGATION

      Solely with respect to this coverage section, Subsection 7. Subrogation, of the General Terms and Conditions
      Section of this policy is deemed deleted and replaced with the following:

            Indemnification And Subrogation

                This policy has been issued to the Parent Organization with the understanding and agreement that
                each Organization agrees to fulfill its indemnification obligations to the fullest extent permitted by: (i)
                any statutory or common law, or (ii) any contract or agreement providing an indemnification obligation
                exceeding any such statutory or common law, to any Insured Person. If the Company pays as Loss
                any indemnification owed to any Insured Person by any Organization, the Company does not waive or
                compromise any of its rights to recover such Loss from such Organization.

                In the event of any payment of Loss under this policy, the Company shall be subrogated to the extent of
                such payment of Loss to all of the Insureds’ rights of recovery, including any such right to
                indemnification from any Organization, other insurance carrier or other source. As a condition
                precedent to the Company’s payment of any Loss under this policy, the Insureds’ agree to execute all
                papers reasonably required and take all reasonable actions to secure and preserve the Company’s
                rights, including the execution of such documents necessary to enable the Company effectively to bring
                suit or otherwise pursue subrogation rights in the name of the Insureds, including any action against any
                Organization for indemnification.


14-02-19855XIL (11/2014)                        Page 12
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 58 of 118 PageID #: 2267




(11) CANCELLATION/EXTENDED REPORTING TIME PERIOD LIBERALIZATION

      In the event that any time period relating to notice of cancellation or extended reporting period election provided
      under this coverage section is less than any such time period required by applicable state law, the Company
      shall apply the applicable state law.




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19855XIL (11/2014)                     Page 13
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 59 of 118 PageID #: 2268




                                                                                                              ENDORSEMENT

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                        Company: Federal Insurance Company

                                                           Endorsement No. 5

                                                           To be attached to and
                                                           form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                               ILLINOIS AMENDATORY ENDORSEMENT
                          TO THE FIDUCIARY LIABILITY COVERAGE SECTION

In consideration of the premium charged, it is agreed that:

1.      The definition of “Defense Costs” set forth in Subsection 3. Definitions of the Fiduciary Liability
        Coverage Section is amended to add the following at the end of such definition:

        “Defense Costs do not include remuneration, salaries, wages, fees, expenses, overhead, or benefit
        expenses or other fees or charges of the Company”.

2.      The definition of “Loss” set forth in Subsection 3. Definitions of the Fiduciary Liability Coverage
        Section is amended so that the parenthetical phrase in the first paragraph of such definition reads as
        follows:

        "(including punitive or exemplary damages, or the multiple portion of any multiplied damage award, if
        and to the extent such damages are insurable under the law of the jurisdiction most favorable to the
        insurability of such damages provided such jurisdiction has a substantial relationship to the relevant
        Insureds, to the Company, or to the Claim giving rise to the damages; provided further, however,
        that under Illinois law punitive damages are insurable only if such damages are based on vicarious
        liability for another's acts or omissions)".

3.      The definition of “Loss” in Subsection 3. Definitions of the Fiduciary Liability Coverage Section is
        further amended by deleting the reference to pre-judgment or post-judgment interest.

4.      Subsection 9. Extended Reporting Period of the Fiduciary Liability Coverage Section is amended by
        deleting the first sentence thereof and replacing it with the following:

        “If the Company or the Parent Organization terminate or do not renew this coverage section, the
        Parent Organization and the Insureds shall have the right, upon payment of the additional premium
        set forth in Item 6(B) of the Declarations for this coverage section, to an extension of the coverage
        granted by this coverage section for Claims that are (i) first made during the period set forth in Item
        6(A) of the Declarations for this coverage section (the “Extended Reporting Period”) following the
        effective date of termination or non-renewal, and (ii) reported to the Company in writing within the
        time provided in Subsection 11(a) of this coverage section, but only to the extent such Claims are for
        Wrongful Acts committed, attempted, or allegedly committed or attempted before the earlier of the
        effective date of termination or non-renewal or the date of the first merger, consolidation or acquisition
        event described in Subsection 16 below. Such Extended Reporting Period shall be for a period of




14-02-7465 (01/2007 ed.) rev                  Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 60 of 118 PageID #: 2269




        one (1) year or such other time period as agreed upon by the Company and the Parent Organization
        and the Insureds.”

5.      Subsection 9. Extended Reporting Period of the Fiduciary Liability Coverage Section is further
        amended by adding the following at the end of such Subsection:

        “An Extended Reporting Period will not take effect until the premium for the Extended Reporting
        Period coverage is paid promptly when due. For the purposes of this Subsection 9, the policy shall
        not be deemed issued until the initial premium for the policy is paid. In the event that such premium
        is not paid, the Parent Organization and the Insured shall have no right to purchase such extension of
        coverage."

6.      Subsection 14. Other Insurance of the Fiduciary Liability Coverage Section is amended to read as
        follows:

        “If any Loss under this coverage section is insured under any other valid insurance policy (ies) subject
        to the same terms, conditions and provisions as the insurance provided by this coverage section,
        prior or current, then this coverage section shall cover its share of such Loss, subject to its limitations,
        conditions, provisions and other terms, in an amount equal to the proportion that the then-available
        Limit(s) of Liability provided in this coverage section bears to the aggregate of all limits of liability of all
        insurance covering such Loss, whether such other policy(ies) is stated to be primary, contributory,
        excess, contingent or otherwise, unless such other policy(ies) is written only as specific excess
        insurance over the Limit(s) of Liability provided in this coverage section. If any Loss under this
        coverage section is insured under any valid insurance policy(ies) other than as described above, then
        this coverage section shall cover such Loss, subject to its limitations, conditions, provisions and other
        terms, only to the extent that the amount of such Loss is in excess of the amount of such other
        insurance, whether such other insurance is stated to be primary, contributory, excess, contingent or
        otherwise, unless such other insurance is written only as specific excess insurance over the Limit(s)
        of Liability provided in this coverage section.”

The policy is deemed to be amended to the extent necessary to effect the purposes of this Amendatory
Endorsement.

The regulatory requirements set forth in this Amendatory Endorsement shall supersede and take precedence
over any provisions of the policy or any endorsement to the policy, whenever added, that are inconsistent with or
contrary to the provisions of this Amendatory Endorsement, unless such policy or endorsement provisions
comply with the applicable insurance laws of the state of Illinois.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                             Authorized Representative




14-02-7465 (01/2007 ed.) rev                    Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 61 of 118 PageID #: 2270




                                                                                                           ENDORSEMENT

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                      Company: Federal Insurance Company

                                                         Endorsement No. 6

                                                         To be attached to and
                                                         form a part of Policy No. 8153-1429
Issued to: AKORN INC

  _____________________________________________________________________________________________



                                  AMEND SUBSECTION 20 ENDORSEMENT

In consideration of the premium charged, it is agreed that the second paragraph of Subsection 20.
Representations and Severability of this coverage section is amended to read in its entirety as follows:

        In the event that any of the statements, representations or information in the Application are not true and
        accurate, this coverage section shall be void with respect to (i) any Insured Person who knew as of the
        effective date of the Application the facts that were not truthfully and accurately disclosed (whether or
        not the Insured Person knew of such untruthful disclosure in the Application), (ii) any Organization or
        Plan to which knowledge of such facts is imputed, and (iii) any Organization to the extent it indemnifies
        an Insured Person who had knowledge of such facts, whether or not knowledge of such facts is also
        imputed to that Organization. For purposes of the preceding sentence:

        (a)     the knowledge of any Insured Person who is a past, present or future chief financial officer, in-
                house general counsel, chief executive officer, president or chairperson of any Organization
                shall be imputed to such Organization and its Subsidiaries and their respective Plans;

        (b)     the knowledge of the person(s) who signed the Application for this coverage section shall be
                imputed to all Organizations, Subsidiaries, and Plans; and

        (c)     except as provided in (a) above, the knowledge of an Insured Person shall not be imputed to
                any other Insured.

The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.




14-02-8780 (10/2005 Rev.)                     Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 62 of 118 PageID #: 2271




All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8780 (10/2005 Rev.)                     Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 63 of 118 PageID #: 2272




                                                                                                       ENDORSEMENT

Coverage Section: Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 7

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

  AMEND CHANGES IN EXPOSURE ACQUISITION/CREATION OF ANOTHER ORGANIZATION ENDORSEMENT

In consideration of the premium charged, it is agreed that the second full paragraph of Subsection 15 Changes in
Exposure, Acquisition/Creation of Another Organization, of this coverage section is amended to read in its entirety as
follows:

        If the total assets of any such acquired organization or new Subsidiary exceed twenty percent (20%)
        of the total assets of the Parent Organization (as reflected in the most recent audited consolidated
        financial statements of such organization and the Parent Organization, respectively, as of the date
        of such acquisition or creation), the Parent Organization shall give written notice of such acquisition
        or creation to the Company as soon as practicable, but in no event later than sixty (60) days after the
        date of such acquisition or creation, together with such other information as the Company may
        require and shall pay any reasonable additional premium required by the Company. If the Parent
        Organization fails to give such notice within the time specified in the preceding sentence, or fails to
        pay the additional premium required by the Company, coverage for such acquired or created
        organization and its Insureds shall terminate with respect to Claims first made more than sixty (60)
        days after such acquisition or creation. Coverage for any acquired or created organization described
        in this paragraph, and for the Insureds of such organization, shall be subject to such additional or
        different terms, conditions and limitations of coverage as the Company in its sole discretion may
        require.


The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-9392 (5/2004)                           Page 1
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 64 of 118 PageID #: 2273
                      Chubb Group of Insurance                                                             SM
                                                            Executive Protection Portfolio
                      Companies                                        Crime Coverage Section
                      202B Hall's Mill Road
                      Whitehouse Station, NJ
                      08889


 DECLARATIONS                                               FEDERAL INSURANCE COMPANY
                                                            A stock insurance company, incorporated
                                                            under the laws of Indiana, herein called the
                                                            Company


 READ THE ENTIRE POLICY CAREFULLY.



 Item 1. Parent Organization:
          AKORN INC
          1925 W FIELD CT SUITE 300
          LAKE FOREST, IL 60045

 Item 2. Insuring Clauses:                                                        Limits of Liability:

        (A)    Insuring Clause 1 - Employee Theft Coverage:                  $5,000,000.00

        (B)    Insuring Clause 2 - Premises Coverage:                        $5,000,000.00

        (C)    Insuring Clause 3 - In Transit Coverage:                      $5,000,000.00

        (D)    Insuring Clause 4 - Forgery Coverage:                         $5,000,000.00

        (E)    Insuring Clause 5 - Computer Fraud Coverage:                  $5,000,000.00

        (F)    Insuring Clause 6 - Funds Transfer Fraud Coverage:            $5,000,000.00

        (G)    Insuring Clause 7 - Money Orders And Counterfeit
                                  Fraud Coverage:                            $5,000,000.00

        (H)    Insuring Clause 8 - Credit Card Fraud Coverage:               $5,000,000.00

        (I)    Insuring Clause 9 - Client Coverage:                          $5,000,000.00

        (J)    Insuring Clause 10 - Expense Coverage:                        $50,000.00


Item 3. Retention:                                                           $500,000.00


 Item     Organization
 4.
          Akorn, Inc. and its Subsidiaries




 14-02-7307DFED (Ed. 11/2002)                Page 1 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 65 of 118 PageID #: 2274
                                                           Executive Protection Portfolio SM
                                                                      Crime Coverage Section




 In consideration of payment of the premium and subject to the Declarations, the General Terms
 and Conditions, and the limitations, conditions, provisions and other terms of this coverage
 section, the Company and the Insureds agree as follows:


 Insuring Clauses

 Employee Theft Coverage Insuring Clause 1

        1.    The Company shall pay the Parent Organization for direct loss of Money, Securities or
              Property sustained by an Insured resulting from Theft or Forgery committed by an
              Employee acting alone or in collusion with others.


 Premises Coverage Insuring Clause 2

        2.    The Company shall pay the Parent Organization for direct loss sustained by an
              Organization resulting from:

              (a)     the unlawful taking of Money or Securities committed by a Third Party; or

              (b)     the actual destruction or disappearance of Money or Securities,

              within or from the Premises or Banking Premises.

              Coverage under this Insuring Clause shall also include:

              (i)     direct loss of or damage to Property which results from Robbery or attempted
                      Robbery within the Premises;

              (ii)    direct loss of or damage to Property contained within any locked vault or safe which
                      results from Safe Burglary or attempted Safe Burglary within the Premises;

              (iii)   damage to a locked safe, cash drawer, cash box or cash register within the
                      Premises by felonious entry or attempted felonious entry or loss by felonious
                      abstraction of such container from within the Premises; and

              (iv)    damage to the Premises which results from Robbery or Safe Burglary,

              committed by a Third Party.



 In Transit Coverage Insuring Clause 3

        3.    The Company shall pay the Parent Organization for direct loss sustained by an
              Organization resulting from:

              (a)     the unlawful taking of Money or Securities committed by a Third Party; or

              (b)     the actual destruction or disappearance of Money or Securities,



 14-02-7307 (Ed. 11/2002)                  Page 2 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 66 of 118 PageID #: 2275
                                                             Executive Protection Portfolio SM
                                                                        Crime Coverage Section




                    while In Transit or while temporarily within the home of an Employee or an
                    Organization.

              Coverage under this Insuring Clause shall also include:

                    (i)     direct loss of or damage to Property which results from Robbery while In
                            Transit; and

                    (ii)    direct loss which results from the unlawful taking of Property temporarily within
                            the home of an Employee or an Organization,

                    committed by a Third Party.



 Forgery Coverage Insuring Clause 4

        4.    The Company shall pay the Parent Organization for direct loss sustained by an
              Organization resulting from Forgery or alteration of a Financial Instrument committed by
              a Third Party, including:

              (a)   any check or draft made or drawn in the name of such Organization payable to a
                    fictitious payee and endorsed in the name of such fictitious payee;

              (b)   any check or draft procured in a face to face transaction with such Organization or
                    with one acting as the agent of such Organization by a Third Party impersonating
                    another and made or drawn payable to the one impersonated and endorsed by a
                    Third Party other than such one impersonated; and

              (c)   any payroll check, payroll draft or payroll order made or drawn by such Organization
                    payable to bearer as well as to a named payee and endorsed by a Third Party other
                    than such named payee without the authority of such named payee.


 Computer Fraud Coverage Insuring Clause 5

        5.    The Company shall pay the Parent Organization for direct loss of Money, Securities or
              Property sustained by an Organization resulting from Computer Fraud committed by a
              Third Party.


 Funds Transfer Fraud Coverage Insuring Clause 6

        6.    The Company shall pay the Parent Organization for direct loss of Money or Securities
              sustained by an Organization resulting from Funds Transfer Fraud committed by a Third
              Party.




 14-02-7307 (Ed. 11/2002)                   Page 3 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 67 of 118 PageID #: 2276
                                                          Executive Protection Portfolio SM
                                                                     Crime Coverage Section




 Money Orders And Counterfeit Currency Fraud Coverage Insuring Clause 7

        7.     The Company shall pay the Parent Organization for direct loss sustained by an
               Organization resulting from Money Orders And Counterfeit Currency Fraud committed
               by a Third Party.


 Credit Card Fraud Coverage Insuring Clause 8

        8.     The Company shall pay the Parent Organization for direct loss sustained by an
               Organization resulting from Credit Card Fraud committed by a Third Party.


 Client Coverage Insuring Clause 9

        9.     The Company shall pay the Parent Organization for direct loss of Money, Securities or
               Property sustained by a Client resulting from Theft or Forgery committed by an
               Employee not in collusion with such Client’s employees.


 Expense Coverage Insuring Clause 10
        10.    The Company shall pay the Parent Organization for:
               (a)   Investigative Expenses resulting from any loss covered under Insuring Clauses 1
                     through 9 incurred by an Organization, but only if such covered loss under Insuring
                     Clauses 1 through 9 is in excess of the Retention applicable to such covered loss;
               (b)   Computer Violation Expenses resulting from any loss covered under Insuring
                     Clause 1, 5 or 9 incurred by an Organization, but only if such covered loss under
                     Insuring Clause 1, 5 or 9 is in excess of the Retention applicable to such covered
                     loss.
               No Retention shall apply to Investigative Expenses or Computer Violation Expenses
               covered under Insuring Clause 10.


 Definitions

        11.    When used in this coverage section:
               Banking Premises means the interior portion of a building occupied by, or the night
               depository chute or safe maintained by, any bank, trust company or similar financial
               institution.

               Client means a customer of an Organization to whom such Organization provides goods
               or services under written contract or for a fee.

               Computer Fraud means the unlawful taking or the fraudulently induced transfer of Money,
               Securities or Property resulting from a Computer Violation.




 14-02-7307 (Ed. 11/2002)                  Page 4 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 68 of 118 PageID #: 2277
                                                           Executive Protection Portfolio SM
                                                                      Crime Coverage Section




              Computer System means a computer and all input, output, processing, storage, off-line
              media library and communication facilities which are connected to such computer, provided
              that such computer and facilities are owned and operated or leased and operated by an
              Organization.

              Computer Violation means the fraudulent:
              (a) entry of Data into or deletion of Data from a Computer System;

              (b) change to Data elements or program logic of a Computer System, which is kept in
                  machine readable format; or

              (c) introduction of instructions, programmatic or otherwise, which propagate themselves
                  through a Computer System,
              directed against an Organization.

              Computer Violation Expenses means reasonable expenses, other than an
              Organization’s internal corporate costs (such as Salary), incurred by an Organization,
              with the Company’s prior written consent, to reproduce or duplicate damaged or destroyed
              Data or computer programs. If such Data or computer programs cannot be duplicated from
              other Data or computer programs, then Computer Violation Expenses shall also include
              reasonable costs incurred for computer time, computer programmers, technical experts or
              consultants to restore such Data or computer programs to substantially the same level or
              operational capability existing immediately before the covered loss. Computer Violation
              Expenses shall not include expenses incurred by any Client.

              Credit Card Fraud means the Forgery or alteration of, on or in any written instrument
              required in connection with any credit card issued to an Organization or, at the request of
              an Organization, to an Employee.

              Data means a representation of information, knowledge, facts, concepts or instructions
              which are processed and stored in a Computer System.

              Discovery or Discovered means an Executive or Insurance Representative has
              become aware of facts which would cause a reasonable person to assume that a loss of a
              type covered by this coverage section has occurred or acts have taken place that may
              subsequently result in a loss of a type covered by this coverage section. This includes
              loss:

              (a)   sustained prior to the inception date of any coverage under this coverage section;

              (b)   which is within the applicable Retention as set forth in Item 3 of the Declarations for
                    this coverage section; or

              (c)   for which the exact amount or details are unknown.

              Discovery or Discovered shall not include knowledge acquired by an Executive or
              Insurance Representative acting alone in a Theft or Forgery, or acting in collusion with
              any Employee in a Theft or Forgery.



              Employee means any:


 14-02-7307 (Ed. 11/2002)                 Page 5 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 69 of 118 PageID #: 2278
                                                          Executive Protection Portfolio SM
                                                                    Crime Coverage Section




              (a)   natural person while in the regular service of an Organization in the ordinary course
                    of such Organization’s business, whom such Organization compensates by Salary
                    and has the right to govern and direct in the performance of such service, including
                    any part-time, seasonal, leased or temporary employee;

              (b)   natural person volunteer while in the regular service of an Organization in the
                    ordinary course of such Organization’s business, whom such Organization has the
                    right to govern and direct in the performance of such service;

              (c)   Executive while performing acts within the scope of the usual duties of an
                    Employee; or

              (d)   natural person fiduciary, trustee, administrator or other plan official, while in the
                    regular service of an ERISA Plan, who is required to be bonded by an Organization
                    in connection with such ERISA Plan by Title 1 of the Employee Retirement Income
                    Security Act of 1974, as amended.

              ERISA Plan means any Employee Benefit Plan, Pension Benefit Plan, or Welfare Benefit
              Plan, defined and required to be bonded under Title 1 of the Employee Retirement Income
              Security Act of 1974, as amended, which is operated solely by an Organization or jointly
              by an Organization and a labor organization for the benefit of Employees and which
              existed on or before the inception of this coverage section or which is created or acquired
              after the inception of this coverage section.

              Executive means any natural person specified below:

              (a)   duly elected or appointed director, officer, member of the Board of Managers or
                    management committee member of an Organization chartered in the United States
                    of America;

              (b)   in–house general counsel of an Organization chartered in the United States of
                    America;

              (c)   equivalent positions of (a) or (b) above in an Organization chartered in any other
                    jurisdiction anywhere in the world; or

              (d)   a partner of an Organization while engaged in the regular service of such
                    Organization.

              Financial Instrument means a check, draft or similar written promise, order or direction to
              pay a sum certain in Money that is made, drawn by or drawn upon an Organization or
              made or drawn by anyone acting as an Organization’s agent, or that is purported to have
              been so made or drawn.

              Forgery means the signing of the name of another natural person or organization, with the
              intent to deceive, but does not mean a signature that includes, in whole or in part, one’s
              own name, with or without authority, in any capacity for any purpose. Mechanically or
              electronically produced or reproduced signatures shall be treated the same as hand-written
              signatures.

              Funds Transfer Fraud means fraudulent electronic, telegraphic, cable, teletype, facsimile,
              telephone or written instructions (other than Forgery), purportedly issued by an



 14-02-7307 (Ed. 11/2002)                 Page 6 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 70 of 118 PageID #: 2279
                                                            Executive Protection Portfolio SM
                                                                       Crime Coverage Section




              Organization, and issued to a financial institution directing such institution to transfer, pay
              or deliver Money or Securities from any account maintained by such Organization at
              such institution, without such Organization’s knowledge or consent.

              Insurance Representative means any Employee, including a risk manager, designated to
              represent an Insured for the purpose of effecting and maintaining insurance.

              Insured means any Organization and, for the purposes of Insuring Clause 1, any ERISA
              Plan or Non-ERISA Plan.

              In Transit means being conveyed outside the Premises, from one person or place to
              another, by an Organization within the custody of:

              (a)   an Employee; or

              (b)   a person duly authorized by such Organization to have custody of such Money,
                    Securities or Property.

              Such conveyance begins immediately upon receipt of Money, Securities or Property by
              the person(s) described in (a) or (b) above from such Organization, and ceases
              immediately upon delivery to the designated recipient or its agent.

              Investigative Expenses means reasonable expenses, other than an Organization’s
              internal corporate costs (such as Salary), incurred by an Organization, with the
              Company’s prior written consent, to establish the existence and amount of a covered loss.
              Investigative Expenses shall not include expenses incurred by any Client.

              Money means currency, coin, bank notes and bullion.

              Money Orders And Counterfeit Currency Fraud means the good faith acceptance by an
              Organization:

              (a) in exchange for merchandise, Money or services, of any post office or express money
                  order, issued or purporting to have been issued by any post office or express
                  company, if such money order is not paid upon presentation; or

              (b)   in the regular course of business, of counterfeit United States of America or
                    Canadian paper currency.

              Non-ERISA Plan means any employee benefit plan not subject to Title 1 of the Employee
              Retirement Income Security Act of 1974, as amended, which is operated solely by an
              Organization or jointly by an Organization and a labor organization for the benefit of
              Employees and which existed on or before the inception of this coverage section or which
              is created or acquired after the inception of this coverage section.

              Organization means any organization designated in Item 4 of the Declarations for this
              coverage section.

              Premises means the interior portion of a building occupied by an Organization in
              conducting its business.

              Property means tangible property other than Money or Securities.




 14-02-7307 (Ed. 11/2002)                  Page 7 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 71 of 118 PageID #: 2280
                                                           Executive Protection Portfolio SM
                                                                      Crime Coverage Section




              Robbery means the unlawful taking of Money, Securities or Property from the custody of
              an Employee, or other person (except a person acting as a watchman, porter or janitor)
              duly authorized by an Organization to have custody of such Money, Securites or
              Property, by violence or threat of violence, committed in the presence and cognizance of
              such Employee or other person.

              Safe Burglary means the unlawful taking of Money, Securities or Property, by forcible or
              violent entry evidenced by visible marks, from a locked vault or safe located within the
              Premises.

              Salary means compensation an Organization pays an Employee, including bonus,
              commission, incentive payments, and the cost of health, welfare and pension benefits.

              Securities means negotiable and non-negotiable instruments or contracts representing
              either Money or Property.

              Subsidiary, either in the singular or plural, means any organization while more than fifty
              percent (50%) of the outstanding securities or voting rights representing the present right to
              vote for election of or to appoint directors, members of the Board of Managers, or
              management committee members of such organization are owned or controlled, directly or
              indirectly, in any combination, by one or more Organizations.

              Theft means the unlawful taking of Money, Securities or Property to the deprivation of:

              (a)   an Insured, solely for the purposes of Insuring Clause 1; or

              (b)   a Client, solely for the purposes of Insuring Clause 9.

              Third Party means a natural person other than:

              (a)   an Employee; or

              (b)   a natural person acting in collusion with an Employee.



 Exclusions

        12.   No coverage will be available under this coverage section for:

              (a)   loss resulting directly or indirectly from any authorized or unauthorized trading of
                    Money, Securities or Property, whether or not in the name of an Insured and
                    whether or not in a genuine or fictitious account; provided that this Exclusion 12(a)
                    shall not apply to otherwise covered loss under Insuring Clause 1 which results in
                    improper financial gain to an Employee (such loss shall mean only the amount of
                    improper financial gain to such Employee, and shall not include Salary,
                    commissions, fees or other compensation, including but not limited to promotions and
                    raises associated with employment, paid by the Insured to such Employee);

              (b)   loss of any trade secret, confidential processing method or other confidential
                    information of any kind;
              (c)   loss due to Theft or Forgery committed by a partner of an Organization, whether
                    acting alone or in collusion with others; provided that, if such Theft or Forgery would



 14-02-7307 (Ed. 11/2002)                 Page 8 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 72 of 118 PageID #: 2281
                                                            Executive Protection Portfolio SM
                                                                       Crime Coverage Section




                    otherwise be covered under Insuring Clause 1 or 9, this Exclusion 12(c) shall not
                    apply to the extent coverage under this coverage section is excess of the amount of
                    such partner’s percentage ownership of such Organization, on the day immediately
                    preceding the date of Discovery, multiplied by such Organization’s total assets as
                    reflected in such Organization’s most recent audited financial statements;

              (d)   loss or damage due to declared or undeclared war, civil war, insurrection, rebellion,
                    revolution, military, naval or usurped power, governmental intervention, expropriation
                    or nationalization, or any act or condition incident to any of the foregoing;

              (e)   loss or damage due to nuclear reaction, nuclear radiation or radioactive
                    contamination, or any act or condition incident to any of the foregoing;

              (f)   loss of income not realized as the result of a covered loss;

              (g)   indirect or consequential loss or damage of any kind; provided that this Exclusion
                    12(g) shall not apply to otherwise covered Investigative Expenses and Computer
                    Violation Expenses under Insuring Clause 10;

             (h)    fees, costs or expenses incurred or paid:

                    (i)     as a result of the reconstitution of Data if an Organization knowingly used
                            illegal copies of programs;

                    (ii)    to render the Data usable by replacement processing equipment;

                    (iii)   to design, update or improve software or programs or to perfect their operation
                            or performance; or

                    (iv)    as a result of an alteration in Data held on magnetic media due to the effect of
                            magnetic fields, their incorrect use or the obsolescence of the computer or its
                            facilities;

             (i)    fees, costs or expenses incurred or paid in defending or prosecuting any legal
                    proceeding or claim; provided that this Exclusion 12(i) shall not apply to the coverage
                    provided under Subsection 22 Legal Expenses Extension;

              (j)   loss or damage due to fire; provided that this Exclusion 12(j) shall not apply
                    to:

                    (i)     loss of Money or Securities; or

                    (ii)    damage to any safe or vault caused by the application of fire thereto for the
                            purposes of Safe Burglary;

             (k)    loss due to an Insured knowingly having given or surrendered Money,
                    Securities or Property in any exchange or purchase with a Third Party;
                    provided that this Exclusion 12(k) shall not apply to otherwise covered loss
                    under Insuring Clause 7 or otherwise covered loss of Property under
                    Insuring Clause 5;

             (l)    loss sustained by one Insured to the advantage of any other Insured;




 14-02-7307 (Ed. 11/2002)                   Page 9 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 73 of 118 PageID #: 2282
                                                            Executive Protection Portfolio SM
                                                                       Crime Coverage Section




              (m)   loss of or damage to Money, Securities or Property while in the custody of
                    any bank, trust company, similar recognized place of safe deposit, armored
                    motor vehicle company or any person who is duly authorized by an
                    Organization to have custody of such Money, Securities or Property;
                    provided that this Exclusion 12(m) shall not apply to the extent that coverage
                    under this coverage section is excess of the amount recovered or received
                    by such Organization under:

                    (i)     such Organization’s contract, if any, with, or insurance carried by, any
                            of the foregoing; or

                    (ii)    any other insurance or indemnity in force which would cover the loss in whole
                            or in part; or

              (n)   loss or damage due to Theft, Forgery, Computer Fraud, Funds Transfer Fraud,
                    Money Orders And Counterfeit Currency Fraud, Credit Card Fraud or other
                    fraudulent, dishonest or criminal act (other than Robbery or Safe Burglary)
                    committed by any authorized representative of an Insured, whether acting alone or in
                    collusion with others; provided that this Exclusion 12(n) shall not apply to otherwise
                    covered loss under Insuring Clause 1 or 9 resulting from Theft or Forgery committed
                    by an Employee acting in collusion with such authorized representative.

        13.   No coverage will be available under Insuring Clause 1 or 9 for:

              (a)   loss caused by any agent, broker, factor, commission merchant, consignee,
                    contractor, independent contractor, subcontractor or other similar
                    representative; or

              (b)   loss caused by an Employee which is sustained by an Insured:

                    (i)     after an Executive or Insurance Representative becomes aware of a
                            Theft, Forgery or other fraudulent, dishonest or criminal act committed
                            by such Employee while employed with or in the service of an
                            Insured;

                    (ii)    after an Executive or Insurance Representative becomes aware of a
                            Theft, Forgery or other fraudulent, dishonest or criminal act, involving
                            Money, Securities or other property valued at twenty-five thousand
                            dollars ($25,000) or more, committed by such Employee prior to
                            employment or service with an Insured; or

                    (iii)   more than sixty (60) days following the termination of such Employee.

        14.   No coverage will be available under Insuring Clause 2 or 3 for:

              (a)   loss or damage due to Forgery, Computer Fraud, Funds Transfer Fraud,
                    Money Orders And Counterfeit Currency Fraud or Credit Card Fraud; or

              (b)   loss of or damage to Money, Securities or Property while in the mail or in the
                    custody of a carrier for hire other than an armored motor vehicle company.

        15.   No coverage will be available under Insuring Clause 2, 3, 5, or 6 for loss or damage as a
              result of a kidnap, ransom or other extortion payment (as distinct from Robbery)



 14-02-7307 (Ed. 11/2002)                  Page 10 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 74 of 118 PageID #: 2283
                                                           Executive Protection Portfolio SM
                                                                       Crime Coverage Section




              surrendered to any person as a result of a threat to do bodily harm to any person or a
              threat to do damage to any property.

        16.   No coverage will be available under Insuring Clause 4 for loss due to Forgery or
              alteration of any registered or coupon obligation issued or purported to have been
              issued by an Insured, or any coupon whether attached or detached.

        17    No coverage will be available under Insuring Clause 5 for loss caused by a Third
              Party which is sustained by an Organization sixty (60) days or more after an
              Organization becomes aware of a Computer Fraud or other fraudulent, dishonest
              or criminal act committed by such Third Party.

        18.   No coverage will be available under Insuring Clause 8 for loss caused by any forgery or
              alteration of, on or in any written instrument; provided that this Exclusion 18 shall not apply
              if:

              (a)   the provisions, conditions and other terms under which the involved credit
                    card was issued were fully complied with; and

              (b)   an Organization is legally liable to the issuer of such credit card for such loss.

        19.   No coverage will be available under this coverage section for:

              (a)   loss unless sustained by an Insured prior to the termination of this coverage
                    section as to such Insured, and Discovered and written notice thereof is
                    given to the Company within sixty (60) days following such termination;

              (b)   loss unless sustained prior to the termination of any Insuring Clause or any
                    particular coverage offered under any Insuring Clause, and Discovered and
                    written notice thereof is given to the Company within sixty (60) days following
                    such termination; or

              (c)   loss unless sustained prior to the termination of this coverage section in its
                    entirety, and Discovered and written notice thereof is given to the Company
                    within sixty (60) days following such termination;

              provided that in no event will coverage be available under this coverage section for such
              loss if such loss is covered under any renewal or replacement of this coverage section or
              any Insuring Clause or any particular coverage offered under any Insuring Clause.


 Ownership

        20.   Solely for the purposes of Insuring Clauses 1 through 8, the Company’s liability
              under this coverage section will apply only to Money, Securities or Property
              owned by the Organization or for which the Organization is legally liable, or held
              by the Organization in any capacity whether or not the Organization is liable;
              provided that:

              (a)   the Company’s liability will not apply to damage to the Premises unless the
                    Organization is the owner of such Premises or is legally liable for such damage; or




 14-02-7307 (Ed. 11/2002)                 Page 11 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 75 of 118 PageID #: 2284
                                                             Executive Protection Portfolio SM
                                                                        Crime Coverage Section




              (b)   with respect to Insuring Clause 1, the Company’s liability will not apply to Money,
                    Securities or Property of a Client.

              Solely for the purposes of Insuring Clause 9, the Company’s liability under this coverage
              section will apply only to Money, Securities or Property owned by a Client, which is held
              by the Organization in any capacity or for which the Organization is legally liable.


 ERISA Plan
        21.   Solely with respect to loss sustained by an ERISA Plan, payment by the Company for
              covered loss to the Parent Organization shall be held by such Parent Organization for
              the use and benefit of the ERISA Plan sustaining such loss.

              Solely with respect to loss sustained by an ERISA Plan:

              (a)   Insuring Clause 1 is amended to read in its entirety as follows:

                    The Company shall pay the Parent Organization for direct loss of Money,
                    Securities or Property sustained by an ERISA Plan resulting from a fraudulent or
                    dishonest act committed by an Employee acting alone or in collusion with others.

              (b)   The words “sixty (60) days” are deleted from Exclusion 19 of this coverage section,
                    wherever they appear in such Exclusion, and the words “one (1) year” are substituted
                    in place thereof.

              No Retention shall apply to loss sustained by an ERISA Plan covered under this coverage
              section.


 Legal Expenses Extension

        22.   In addition to the Limits of Liability set forth in the Declarations for this coverage section,
              the Company shall pay the Parent Organization for:

              (a)   As a result of loss covered under Insuring Clause 4, reasonable court costs and
                    attorneys’ fees incurred and paid, with the Company’s prior written consent, in
                    defending an Organization or an Organization’s bank in any legal proceeding
                    brought against it to enforce payment of a Financial Instrument;

              (b)   As a result of loss covered under Insuring Clause 8, reasonable court costs and
                    attorneys’ fees incurred and paid, with the Company’s prior written consent, in
                    defending an Organization in any legal proceeding brought against it to enforce
                    payment of a written instrument, required in connection with any credit card.


 Changes in Exposure

        23.   If before or during the Policy Period any Organization:

              (a)   acquires securities or voting rights in another organization or creates another
                    organization, which as a result of such acquisition or creation becomes a Subsidiary;
                    or



 14-02-7307 (Ed. 11/2002)                  Page 12 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 76 of 118 PageID #: 2285
                                                              Executive Protection Portfolio SM
                                                                         Crime Coverage Section




              (b)   acquires another organization by merger into or consolidation with such
                    Organization such that such Organization is the surviving entity,

              then coverage shall be provided for such acquired organization or new Subsidiary after the
              effective date of such acquisition or creation.

              If the total revenues of any such acquired organization or new Subsidiary exceed ten
              percent (10%) of the total revenues of the Parent Organization (as reflected in the most
              recent audited consolidated financial statements of such organization and the Parent
              Organization, respectively, as of the date of such acquisition or creation), the Parent
              Organization shall give written notice of such acquisition or creation to the Company as
              soon as practicable, but in no event later than sixty (60) days after the date of such
              acquisition or creation, together with such information as the Company in its sole discretion
              may require and shall pay any reasonable additional premium required by the Company. If
              the Parent Organization fails to give such notice within the time specified in the preceding
              sentence, or fails to pay the additional premium required by the Company, coverage for
              such acquired organization or new Subsidiary shall be null and void from the date of such
              acquisition or creation. Coverage for such acquired organization or new Subsidiary shall
              be subject to such additional or different limitations, conditions, provisions or other terms as
              the Company in its sole discretion may require.


  Liability For Prior Losses

        24.   In the event of loss sustained prior to the inception date of this coverage section, prior to
              the effective date of coverage for any additional insureds or prior to the effective date of
              any coverage added by endorsement, which would otherwise be covered under this
              coverage section, such prior loss shall be afforded coverage subject to the following:

              (a)   an Insured or some predecessor in interest of such Insured carried a prior bond or
                    policy, which at the time such prior loss was sustained, afforded some or all of the
                    coverage of an Insuring Clause under this coverage section applicable to such prior
                    loss;

              (b)   such coverage continued without interruption from the time such prior loss was
                    sustained until the inception date or effective date(s) as described above;

              (c)   such prior loss was first Discovered by an Insured after the time allowed for
                    discovery under the last such policy; and

              (d)   some or all of the coverage of an Insuring Clause under this coverage section would
                    be applicable to such prior loss.

              If such prior bond or policy carried by the Insured or predecessor in interest of such
              Insured was issued by the Company or its affiliates, such prior bond or policy shall
              terminate as of the inception of this coverage section and such prior bond or policy shall not
              cover any loss not discovered and noticed to the Company prior to the inception of this
              coverage section.
              The Insured shall neither be entitled to a separate recovery of the limits of each policy in
              force at the time any part of the prior loss was sustained, nor shall the Insured be entitled
              to recover the sum of the limits of liability of any such policies. The Company’s maximum
              liability for such prior loss shall not exceed the lesser of the limit of liability of the policy in


 14-02-7307 (Ed. 11/2002)                   Page 13 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 77 of 118 PageID #: 2286
                                                            Executive Protection Portfolio SM
                                                                       Crime Coverage Section




              force at the time such prior loss was sustained, or the applicable Limit of Liability as set
              forth in the Declarations for this coverage section.


 Limits of Liability and Retention

        25.   Subject to Subsection 24 Liability for Prior Losses, the Company shall only be liable for loss
              sustained by an Insured during the Policy Period.

              The Company’s maximum liability for each loss shall not exceed the Limit of Liability
              applicable to such loss, as set forth in Item 2 of the Declarations for this coverage section,
              regardless of the number of Insureds sustaining such loss.

              The Company’s maximum liability shall not exceed the Limit of Liability:

              (a)   Applicable to Insuring Clause 1 as set forth in Item 2(A) of the Declarations for this
                    coverage section: for all loss resulting from any act or any series of acts committed
                    by the same Employee or in which the same Employee is concerned or implicated,
                    regardless of whether such act or series of acts was committed before or during the
                    Policy Period;

              (b)   Applicable to Insuring Clause 2 as set forth in Item 2(B) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
                    related acts, casualties or events, or any act or series of acts committed by the same
                    Third Party or in which the same Third Party is concerned or implicated, regardless
                    of whether such act, casualty or event or series of acts, casualties or events was
                    committed or occurred before or during the Policy Period;

              (c)   Applicable to Insuring Clause 3 as set forth in Item 2(C) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
                    related acts, casualties or events, or any act or series of acts committed by the same
                    Third Party or in which the same Third Party is concerned or implicated, regardless
                    of whether such act, casualty or event or series of acts, casualties or events was
                    committed or occurred before or during the Policy Period;

              (d)   Applicable to Insuring Clause 4 as set forth in Item 2(D) of the Declarations for this
                    coverage section: for all loss resulting from any act or series of acts committed by the
                    same Third Party or in which the same Third Party is concerned or implicated,
                    regardless of whether such act or series of acts was committed before or during the
                    Policy Period;

              (e)   Applicable to Insuring Clause 5 as set forth in Item 2(E) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
                    related acts, casualties or events, or any act or series of acts committed by the same
                    Third Party or in which the same Third Party is concerned or implicated, regardless
                    of whether such act, casualty or event or series of acts, casualties or events was
                    committed or occurred before or during the Policy Period;

              (f)   Applicable to Insuring Clause 6 as set forth in Item 2(F) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
                    related acts, casualties or events, or any act or series of acts committed by the same
                    Third Party or in which the same Third Party is concerned or implicated, regardless




 14-02-7307 (Ed. 11/2002)                 Page 14 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 78 of 118 PageID #: 2287
                                                           Executive Protection Portfolio SM
                                                                      Crime Coverage Section




                    of whether such act, casualty or event or series of acts, casualties or events was
                    committed or occurred before or during the Policy Period;

              (g)   Applicable to Insuring Clause 7 as set forth in Item 2(G) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
                    related acts, casualties or events, or any act or series of acts committed by the same
                    Third Party or in which the same Third Party is concerned or implicated, regardless
                    of whether such act, casualty or event or series of acts, casualties or events was
                    committed or occurred before or during the Policy Period;

              (h)   Applicable to Insuring Clause 8 as set forth in Item 2(H) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
                    related acts, casualties or events, or any act or series of acts committed by the same
                    Third Party or in which the same Third Party is concerned or implicated, regardless
                    of whether such act, casualty or event or series of acts, casualties or events was
                    committed or occurred before or during the Policy Period;

              (i)   Applicable to Insuring Clause 9 as set forth in Item 2(I) of the Declarations for this
                    coverage section: for all loss resulting from any act or any series of acts committed
                    by the same Employee or in which the same Employee is concerned or implicated,
                    regardless of whether such act or series of acts was committed before or during the
                    Policy Period; or

              (j)   Applicable to Insuring Clause 10 as set forth in Item 2(J) of the Declarations for this
                    coverage section: for all Investigative Expenses or Computer Violation Expenses
                    resulting from any applicable covered loss.

              If a loss is covered under more than one Insuring Clause, the maximum amount payable
              under this coverage section shall not exceed the largest applicable Limit of Liability of any
              such Insuring Clause.

              The Company’s liability under this coverage section shall apply only to that part of each
              loss which is in excess of the applicable Retention set forth in Item 3 of the Declarations for
              this coverage section.


  Non-Accumulation of Liability

        26.   When there is more than one Insured, the maximum liability of the Company for loss
              sustained by any or all Insureds shall not exceed the amount for which the Company
              would be liable if all loss was sustained by any one Insured.

              Regardless of the number of years this coverage remains in effect and the total premium
              amounts due or paid, whether under this coverage section, any prior bond or policy, or any
              renewal or replacement of this coverage section, the liability of the Company with respect
              to any loss shall not be cumulative from year to year or from policy period to policy period.


  Proof of Loss and Legal Proceedings

        27.   Knowledge possessed by any Insured or Discovery shall be deemed knowledge
              possessed by or discovery by all Insureds.



 14-02-7307 (Ed. 11/2002)                 Page 15 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 79 of 118 PageID #: 2288
                                                            Executive Protection Portfolio SM
                                                                       Crime Coverage Section




              It is a condition precedent to coverage hereunder that, upon Discovery, the Parent
              Organization will:

              (a)   give written notice to the Company at the earliest practicable moment, and in no
                    event later than ninety (90) days after such Discovery;

              (b)   furnish affirmative proof of loss with full particulars to the Company at the earliest
                    practicable moment, and in no event later than six (6) months after such Discovery;

              (c)   submit to examination under oath at the Company’s request;

              (d)   produce all pertinent records at such reasonable times and places as the Company
                    shall designate; and

              (e)   provide full cooperation with the Company in all matters pertaining to a loss or claim.

              The Parent Organization may not offer, as a part of any proof of loss, any computation or
              comparison which involves in any manner a profit and loss computation or comparison.
              The Parent Organization may offer a comparison between an Organization’s or Client’s
              inventory records and actual physical count of its inventory to prove the amount of loss,
              only where an Organization or Client establishes wholly apart from such comparison that
              it has sustained a covered loss caused by an identified Employee.

              No Insured shall institute legal proceedings against the Company:

              (a)   after two (2) years immediately following any Discovery; or

              (b)   to recover a judgment or settlement against it or its bank resulting from Forgery,
                    Credit Card Fraud or related legal expenses as set forth in Subsection 22 Legal
                    Expenses Extension, after two (2) years immediately following the date upon which
                    such judgment shall become final or settlement was entered.


  Valuation and Foreign Currency

        28.   The Company shall pay:

              (a)   the least of:

                    (i)     the actual market value of lost, damaged or destroyed Securities at the closing
                            price of such Securities on the business day immediately preceding the day
                            on which a loss is Discovered;
                    (ii)    the cost of replacing Securities; or
                    (iii)   the cost to post a Lost Instrument Bond;

              (b)   the cost of blank books, pages or tapes or other blank materials to replace lost or
                    damaged books of account or other records;

              (c)   the least of:




 14-02-7307 (Ed. 11/2002)                  Page 16 of 17
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 80 of 118 PageID #: 2289
                                                            Executive Protection Portfolio SM
                                                                       Crime Coverage Section




                     (i)    the actual cash value of Property; or

                     (ii)   the cost to repair or replace Property, other than precious metals, with that of
                            similar quality and value,

                     at the time the Parent Organization complies with Subsection 27 Proof of Loss and
                     Legal Proceedings, regarding the furnishing of proof of loss;

               (d)   the United States of America dollar value of foreign currency based on the rate of
                     exchange published in The Wall Street Journal on the day loss involving foreign
                     currency is Discovered; or

               (e)   the United States of America dollar value of any precious metal based on the amount
                     published in The Wall Street Journal Cash Prices, Precious Metals, on the day loss
                     involving such precious metal is Discovered.


  Recoveries

        29.    Recoveries for any loss covered under this coverage section, whether effected by the
               Company or by an Insured, less the cost of recovery, shall be distributed as follows:

               (a)   first, to an Insured for the amount of such loss, otherwise covered, in excess of the
                     applicable Limits of Liability;

               (b)   second, to the Company for the amount of such loss paid to an Insured as covered
                     loss;

               (c)   third, to an Insured for the Retention applicable to such loss;

               (d)   fourth, to an Insured for the amount of such loss not covered under this coverage
                     section.

               Recovery from reinsurance or indemnity of the Company shall not be deemed a recovery
               hereunder.


  Other Insurance

        30.    If any Insured or any other party in interest in any loss covered by this coverage section
               has any bond, indemnity or insurance which would cover such loss in whole or in part in the
               absence of this coverage section, then this coverage section shall be null and void to the
               extent of the amount recoverable or received under such bond, indemnity, or insurance;
               provided that this coverage section shall cover such loss, subject to its limitations,
               conditions, provisions and other terms, to the extent of the amount of such loss in excess of
               the amount recoverable or received under such bond, indemnity or insurance.




 14-02-7307 (Ed. 11/2002)                  Page 17 of 17
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 81 of 118 PageID #: 2290




                                                                                                       ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                      Company: Federal Insurance Company
                                                         Co

                                                         Endorsement No. 1

                                                         To be attached to and
                                                         form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                 TELEPHONE FRAUD COVERAGE ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     This coverage section is amended to include the following insuring clause:

        (11) Telephone Fraud Coverage

        The Company shall pay the Parent Organization for Telephone Fraud Financial Loss sustained by an Insured
        resulting from Remote Access Fraud.

(2)     Item 2 of the Declarations for this coverage section is amended to include the following:

        Item 2. Insuring Clauses:                                                              Limits of Liability:

                (K)     Insuring Clause 11 - Telephone Fraud Coverage:            $1,000,000.00

(3)     Section 11, Definitions, of this coverage section is amended to include the following terms:

        (a)     Calling Card means a calling card access number or telephone credit card access number
                issued by a telecommunications company which gives the Calling Card customer access to
                and use of telecommunications services.
        (b)     Remote Access Fraud means the fraudulent infiltration and manipulation of the Insured’s
                Telephone System from a remote location to gain access to outbound long distance
                telephone service.
        (c)     Telephone Fraud Financial Loss means toll and line charges the Insured is responsible for
                solely as a result of Remote Access Fraud.
        (d)     Telephone System(s) means PBX, CBX, Merlin, remote access (including DISA), and all
                related peripheral equipment or similar systems owned or leased by the Insured for purposes
                of voice based telecommunications.


14-02-10647 (12/2004)                        Page 1
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 82 of 118 PageID #: 2291




(4)     No coverage will be available under Insuring Clause (11), Telephone Fraud Coverage, for:

        (a)     loss or damage of Money, Securities or Property as a result of an extortion payment surrendered to any
                person as a result of a threat to do damage to the Premises or Telephone System; or

        (b)     loss caused by any use of a Calling Card.

(5)     Subsection 27, Proof of Loss and Legal Proceedings, of this coverage section is amended to include the
        following:

        With respect to Insuring Clause (11), it is a condition precedent to coverage hereunder that upon
        Discovery, the Parent Organization will give written notice to the Company at the earliest
        practicable moment, and in no event later than sixty (60) days after the billing cut-off date shown in
        the first telephone service charge bill from the telephone carrier in which Remote Access Fraud is
        documented. However, coverage shall not apply to that portion of loss sustained beginning thirty (30)
        days from the billing cut-off date shown in the first telephone service charge bill from the telephone
        carrier in which Remote Access Fraud is documented. Upon actual knowledge of Remote Access
        Fraud the Insured shall take all reasonable steps to curtail the unauthorized use of the Telephone
        System(s) and otherwise mitigate the loss by notifying the installer(s) of the Telephone System(s)
        and the affected telephone carriers.
        Within four (4) months after such Discovery the Parent Organization shall furnish to the Company
        affirmative proof of loss with full particulars. Legal proceedings for recovery of any loss hereunder
        shall not be brought after the expiration of two years from the discovery of such loss.
        At the Company’s request, the Insured shall submit to examination by the Company, subscribe the
        same under oath if required, and produce for the Company’s examination all pertinent records at such
        reasonable times and places as the Company shall designate, and shall cooperate with the Company
        in all matters pertaining to any loss or claim.



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-10647 (12/2004)                         Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 83 of 118 PageID #: 2292




                                                                                                     ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 2

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                AMEND DEFINITION OF EXECUTIVE ENDORSEMENT

In consideration of the premium charged, it is agreed that subparagraph (a) of the term Executive as defined in
Subsection 11 Definitions of this coverage section is amended to read in its entirety as follows:

        (a)     duly elected or appointed director, officer, trustee, member of the Board of Managers or management
                committee member of an Organization chartered in the United States of America;




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-10894 (5/2005)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 84 of 118 PageID #: 2293




                                                                                          ENDORSEMENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 3

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
_____________________________________________________________________________________________

    AMEND DEFINITION OF EMPLOYEE TO INCLUDE NON-COMPENSATED OFFICERS ENDORSEMENT

In consideration of the premium charged, it is agreed that the definition of “Employee” as defined in Subsection 11
Definitions of this coverage section is amended to include “Non-Compensated Officers” (as defined below).

For purposes of this endorsement, the term “Non-Compensated Officers” means non-compensated dues collectors,
shop stewards, shop chairpersons, and other directors or trustees acting as members of any committee duly elected
or appointed by resolution of the board of directors or trustees to perform specific, as distinguished from general,
directorial acts while in the service of an Organization.


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-12030 (05/2006)                         Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 85 of 118 PageID #: 2294




                                                                                                ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 4

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

             AMEND EMPLOYEE THEFT COVERAGE INSURING CLAUSE ENDORSEMENT

In consideration of the premium charged, it is agreed that Insuring Clause (1), Employee Theft Coverage, of
this coverage section is deleted and replaced with the following:

        1.      Employee Theft Coverage Insuring Clause 1

                The Company shall pay the Parent Organization for direct loss of Money, Securities or
                Property sustained by an Insured resulting from Theft or Forgery committed by an
                Employee, whether identified or not, acting alone or in collusion with others.



The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-13300 (07/2007)                         Page 1
Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 86 of 118 PageID #: 2295




                                                                               ENDORSEM ENT/RIDER

 Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

 Effective date of
 this endorsement/rider: September 1, 2019             Federal Insurance Company

                                                       Endorsement/Rider No. 5

                                                       To be attached to and
                                                       form a part of Policy No. 8153-1429


 Issued to: AKORN INC
 ____________________________________________________________________________________

                              AMEND EXCLUSION 12(m) ENDORSEMENT

 In consideration of the premium charged, it is agreed that subparagraph (ii) of Exclusion (m), as set forth
 in Subsection 12, Exclusions, of this coverage section, is deleted and replaced with the following:

         (ii)    any other valid and collectible insurance or indemnity in force which would cover the loss
                 in whole or in part; or



 The title and any headings in this endorsement/rider are solely for convenience and form no part of the
 terms and conditions of coverage.

 All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




 14-02-16840 (04/2010)                        Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 87 of 118 PageID #: 2296




                                                                                            ENDORSEMENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 6

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
_____________________________________________________________________________________________


                         PRIVACY AND DATA BREACH EXCLUSIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

1.      Exclusion 12(b) of this coverage section is deleted.

2.      No coverage will be available under this coverage section for:

        (i)     loss involving the disclosure of an Insured’s or another entity or person’s confidential or
                personal information while in the care, custody or control of an Insured including, but not
                limited to, patents, trade secrets, processing methods, customer lists, financial
                information, credit card information, health information or any similar type of nonpublic
                information;
        (ii)    loss involving the use of another entity or person’s confidential or personal information
                while in the care, custody or control of an Insured including, but not limited to, patents,
                trade secrets, processing methods, customer lists, financial information, credit card
                information, health information or any similar type of nonpublic information; or
        (iii)   fees, costs, fines, penalties or any other expenses incurred by an Insured which result,
                directly or indirectly, from the access to or disclosure of another entity or person’s
                confidential or personal information, including but not limited to, patents, trade secrets,
                processing methods, customer lists, financial information, credit card information, health
                information or any similar type of nonpublic information,

        provided, however, that the above exclusions 2(i) and 2(ii) shall not apply to loss that is otherwise
        covered under any Insuring Clause other than Insuring Clause 10, Expense Coverage.

3.      The definition of Property in Section 11, Definitions, of this coverage section shall not include any
        Insured’s or another entity or person’s confidential or personal information




14-02-19671 (08/2014)                         Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 88 of 118 PageID #: 2297




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19671 (08/2014)                         Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 89 of 118 PageID #: 2298




                                                                                                ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 7

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                                       ILLINOIS AMENDATORY ENDORSEMENT

In consideration of the premium charged, it is agreed that:

All references in the policy to the term “spouse” or “domestic partnership” are deemed to include a party to a civil
union or domestic partnership.

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19844 (03/2013)                         Page 1
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 90 of 118 PageID #: 2299




                                                                                                ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 8

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                     SOCIAL ENGINEERING FRAUD COVERAGE ENDORSEMENT

In consideration of the premium charged, it is agreed that solely with respect to the coverage afforded by this
endorsement, the following shall apply:

(1)     Item 2. and Item 3. of the Declarations of this coverage section are amended to include the following:

        Item 2.

        Insuring Clause:                                  Limit of Liability:

        Social Engineering Fraud Coverage:                $250,000

        Item 3.

        Retention: $500,000

(2)     The following Insuring Clause is added:

        Social Engineering Fraud Coverage Insuring Clause

        The Company shall pay the Parent Organization for loss resulting from an Organization having
        transferred, paid or delivered any Money or Securities as the direct result of Social Engineering
        Fraud committed by a person purporting to be a Vendor, Client, or an Employee who was
        authorized by the Organization to instruct other Employees to transfer Money or Securities.

(3)     Subsection 11, Definitions, is amended to include the following terms:

        Vendor means any entity or natural person that has provided goods or services to an Organization
        under a legitimate pre-existing arrangement or written agreement. However, Vendor does not
        include any financial institution, asset manager, broker-dealer, armored motor vehicle company, or
        any similar entity.
        Social Engineering Fraud means the intentional misleading of an Employee, through
        misrepresentation of a material fact which is relied upon by an Employee, believing it be genuine.



14-02-21135 (06/2016)                         Page 1
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 91 of 118 PageID #: 2300




(4)    Exclusion 12(k) is deleted.

(5)    Exclusion 12(n) is deleted and replaced with the following:

       (n)     loss or damage due to Theft, Forgery, Computer Fraud, Funds Transfer Fraud, Money
               Orders And Counterfeit Currency Fraud, Credit Card Fraud, Social Engineering Fraud,
               or other fraudulent, dishonest or criminal act (other than Robbery or Safe Burglary)
               committed by any authorized representative of an Insured, whether acting alone or in
               collusion with others, provided that this Exclusion 12(n) shall not apply to otherwise covered
               loss under Insuring Clauses (1), Employee Theft Coverage, or (9), Client Coverage, resulting
               from Theft or Forgery committed by an Employee acting alone or in collusion with such
               authorized representative.

(6)    Exclusion 15 is deleted and replaced with the following:

       15.     No coverage will be available under Insuring Clause 2, 3, 5, 6 or Social Engineering Fraud
               Coverage Insuring Clausefor loss or damage as a result of a kidnap, ransom or other
               extortion payment (as distinct from Robbery) surrendered to any person as a result of a
               threat to do bodily harm to any person or a threat to do damage to any property;

(7)    No coverage will be available under Social Engineering Fraud Coverage Insuring Clause for:

       (a)     loss or damage due to Theft by an Employee, Forgery, Computer Fraud, Funds Transfer
               Fraud, Money Orders and Counterfeit Currency Fraud or Credit Card Fraud;

       (b)     loss of or damage to Money or Securities while in the mail or in the custody of any carrier for
               hire, including but not limited to any armored motor vehicle company;

       (c)     loss due to any investment in Securities, or ownership in any corporation, partnership, real
               property, or similar instrument, whether or not such investment is genuine;

       (d)     loss due to the failure, malfunction, inadequacy or illegitimacy of any product or service;

       (e)     loss due to the failure of any party to perform in whole or in part under any contract;

       (f)     loss due to the extension of any loan, credit or similar promise to pay;

       (g)     loss due to any gambling, game of chance, lottery or similar game;

       (h)     loss of or damage to any Property;

       (i)     loss due to any party’s use of or acceptance of any credit card, debit card or similar
               instrument, whether or not genuine.

(8)    No coverage will be available under Insuring Clauses 4, 5 and 6 for loss or damage to Money,
       Securities or Property as a result of Social Engineering Fraud.

(9)    For the purposes of this endorsement, Subsection 25. Limits of Liability and Retention is amended by
       adding the following to the end of the paragraph that begins “The Company’s maximum liability shall
       not exceed the Limit of Liability:”:


14-02-21135 (06/2016)                        Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 92 of 118 PageID #: 2301




                Applicable to the Social Engineering Fraud Insuring Clause: for all loss or losses resulting
                from any act, casualty or event, and series of related acts, casualties or events, or any act or
                series of acts committed by one natural person or entity, or in which the same group of
                natural persons or entities acting together are implicated, regardless of whether such act,
                casualty or event or series of acts, casualties or events was committed or occurred before or
                during the Policy Period.




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21135 (06/2016)                         Page 3
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 93 of 118 PageID #: 2302




                                                                                                           ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 9

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

     _____________________________________________________________________________________________

                                 ILLINOIS AMENDATORY ENDORSEMENT
                                   TO THE CRIME COVERAGE SECTION

In consideration of the premium charged, it is agreed that:

1.       Subsection 30. Other Insurance of the Crime Coverage Section is amended to read as follows:


         "If any Insured or any other party in interest in any loss covered by this coverage section has any
         bond, indemnity or insurance which would cover such loss in whole or part and such bond, indemnity
         or insurance is subject to the same terms and conditions as this coverage section, then this coverage
         section shall cover its share of such loss subject to its limitations, conditions, provisions and other
         terms, in an amount equal to the proportion that the then-available applicable Limit of Liability under
         this coverage section bears to the aggregate of all limits of liability of all bonds, indemnity, and
         insurance covering such loss, whether such other bond, indemnity or insurance is stated to be
         primary, contributory, excess, contingent or otherwise. If any Insured or any other party in interest in
         any loss under this coverage section has any bond, indemnity or insurance other than as described
         above which would cover such loss in whole or in part then this coverage section shall cover such
         loss, subject to its limitations, conditions, provisions and other terms, only to the extent that the
         amount of such loss is in excess of the amount of such other insurance whether such other insurance
         is stated to be primary, contributory, excess, contingent or otherwise.

2.       The policy is deemed amended to the extent necessary to effect the purposes of this Amendatory
         Endorsement.

The regulatory requirements set forth in this Amendatory Endorsement shall supersede and take precedence over any
provisions of the policy or any endorsement to the policy, whenever added, that are inconsistent with or contrary to the
provisions of this Amendatory Endorsement, unless such policy or endorsement provisions comply with the applicable
insurance laws of the state of Illinois.




14-02-7466 (11/2002 ed.)                      Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 94 of 118 PageID #: 2303




All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-7466 (11/2002 ed.)                      Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 95 of 118 PageID #: 2304




                                                                                                        ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 10

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                       DELETE EXCLUSION 17 ENDORSEMENT

In consideration of the premium charged, it is agreed that Exclusion 17 of this coverage section is deleted.



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8754 (8/2003)                           Page 1
  Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 96 of 118 PageID #: 2305




                                                                                                          ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 11

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                   AMEND DEFINITION OF DISCOVERY AND EXCLUSION 13(b) ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     The term Discovery or Discovered as defined in Subsection 11 Definitions of this coverage section is amended
        to read in its entirety as follows:

        Discovery or Discovered means Risk Manager, Chief Financial Officer, General Counsel of an
        Organization has become aware of facts which would cause a reasonable person to assume that a
        loss of a type covered by this coverage section has occurred or acts have taken place that may
        subsequently result in a loss of a type covered by this coverage section. This includes loss:

        (a)     sustained prior to the inception date of any coverage under this coverage section;

        (b)     which is within the applicable Retention as set forth in Item 3 of the Declarations for this
                coverage section; or

        (c)     for which the exact amount or details are unknown.

        Discovery or Discovered shall not include knowledge acquired by Risk Manager, Chief Financial Officer,
        General Counsel of an Organization acting alone in a Theft or Forgery, or acting in collusion with any
        Employee in a Theft or Forgery.

(2)     Subparagraphs (i) and (ii) of Exclusion 13(b) of this coverage section are amended to read in their entirety as
        follows:

        (i)     after Risk Manager, Chief Financial Officer, General Counsel of an Organization
                becomes aware of a Theft, Forgery or other fraudulent, dishonest or criminal act
                committed by such Employee while employed with or in the service of an Insured;

        (ii)    after Risk Manager, Chief Financial Officer, General Counsel of an Organization
                becomes aware of a Theft, Forgery or other fraudulent, dishonest or criminal act,
                involving Money, Securities or other property valued at twenty-five thousand dollars



14-02-8820 (9/2003)                           Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 97 of 118 PageID #: 2306




                ($25,000) or more, committed by such Employee prior to employment or service with
                an Insured; or


The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8820 (9/2003)                           Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 98 of 118 PageID #: 2307




                                                                                                      ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 12

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                AMEND DEFINITION OF EMPLOYEE ENDORSEMENT

In consideration of the premium charged, it is agreed that the term Employee, as defined in Subsection 11 Definitions of
this coverage section, is amended to include any Employee while on leave for military service.




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8891 (10/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 99 of 118 PageID #: 2308




                                                                                                         ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                      Company: Federal Insurance Company
                                                         Co

                                                         Endorsement No. 13

                                                         To be attached to and
                                                         form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                       AMEND EXCLUSION 19 ENDORSEMENT

In consideration of the premium charged, it is agreed that Exclusion 19 of this coverage section is amended to read in its
entirety as follows:

        19.     No coverage will be available under this coverage section for:

                (a)     loss unless sustained by an Insured prior to the termination of this coverage
                        section as to such Insured, and Discovered and written notice thereof is
                        given to the Company within ninety (90) days following such termination;

                (b)     loss unless sustained prior to the termination of any Insuring Clause or any
                        particular coverage offered under any Insuring Clause, and Discovered and
                        written notice thereof is given to the Company within ninety (90) days
                        following such termination; or

                (c)     loss unless sustained prior to the termination of this coverage section in its
                        entirety, and Discovered and written notice thereof is given to the Company
                        within ninety (90) days following such termination;

                provided that in no event will coverage be available under this coverage section for such loss if such loss
                is covered under any renewal or replacement of this coverage section or any Insuring Clause or any
                particular coverage offered under any Insuring Clause issued by the Company or by any affiliate of the
                Company.




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.




14-02-8907 (10/2004) REV.                    Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 100 of 118 PageID #: 2309




All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8907 (10/2004) REV.                     Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 101 of 118 PageID #: 2310




                                                                                                        ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 14

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                        AMEND SUBSECTION 23 CHANGES IN EXPOSURE ENDORSEMENT

In consideration of the premium charged, it is agreed that the first sentence of the final paragraph of Subsection 23
Changes in Exposure of this coverage section is amended to read in its entirety as follows:

              If the total revenues of any such acquired organization or new Subsidiary exceed twenty
              percent (20%) of the total revenues of the Parent Organization (as reflected in the most recent
              audited consolidated financial statements of such organization and the Parent Organization,
              respectively, as of the date of such acquisition or creation), the Parent Organization shall give
              written notice of such acquisition or creation to the Company as soon as practicable, but in no
              event later than ninety (90) days after the date of such acquisition or creation, together with
              such information as the Company in its sole discretion may require and shall pay any
              reasonable additional premium required by the Company.

The remaining sentences of the final paragraph of Subsection 23 shall remain unchanged.

The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8923A (4/2007) rev.                     Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 102 of 118 PageID #: 2311




                                                                                                     ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 15

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                AMEND VALUATION OF SECURITIES ENDORSEMENT

In consideration of the premium charged, it is agreed that subparagraph (a) of Subsection 28 Valuation and Foreign
Currency of this coverage section is amended to read in its entirety as follows:

        (a)     the actual market value of lost, damaged or destroyed Securities at the closing price of such Securities
                on the business day immediately preceding the day on which a loss is Discovered, or the cost of
                replacing such Securities, whichever is less, plus the cost to post a Lost Instrument Bond;



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8925 (11/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 103 of 118 PageID #: 2312




                                                                                                      ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 16

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                        AMEND EXCLUSIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Exclusion 12(j) of this coverage section is deleted.

(2)     No coverage will be available under Insuring Clause 2 or 3 for loss or damage due to fire;
        provided that this Exclusion shall not apply to:

        (i)     loss of Money or Securities; or

        (ii)    damage to any safe or vault caused by the application of fire thereto for the purposes of Safe Burglary.



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8926 (11/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 104 of 118 PageID #: 2313




                                                                                                         ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 17

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                        AMEND EXCLUSIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Exclusion 12(a) of this coverage section is deleted.

(2)     No coverage will be available under Insuring Clause 1 or 9 of this coverage section for loss resulting directly or
        indirectly from any authorized or unauthorized trading of Money, Securities or Property, whether or not in the
        name of an Insured and whether or not in a genuine or fictitious account; provided that this Exclusion shall not
        apply to otherwise covered loss under Insuring Clause 1 or 9 which results in improper financial gain to an
        Employee (such loss shall mean only the amount of improper financial gain to such Employee, and shall not
        include Salary, commissions, fees or other compensation, including but not limited to promotions and raises
        associated with employment, paid by the Insured to such Employee).



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8927 (11/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 105 of 118 PageID #: 2314




                                                                                                       ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 18

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                        AMEND EXCLUSIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Exclusion 12(k) of this coverage section is deleted.

(2)     No coverage will be available under Insuring Clause 2, 3, 4, 5, 6, or 8 for loss due to an Insured knowingly having
        given or surrendered Money, Securities or Property in any exchange or purchase with a Third Party; provided
        that this Exclusion shall not apply to otherwise covered loss of Property under Insuring Clause 5.



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8928 (11/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 106 of 118 PageID #: 2315




                                                                                                       ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 19

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                AMEND DEFINITION OF EMPLOYEE ENDORSEMENT

In consideration of the premium charged, it is agreed that the term Employee, as defined in Subsection 11.,
Definitions, of this coverage section is amended to delete paragraph (a) and replace it with the following:

        (a) (i) natural person while in the regular service of an Organization in the ordinary course of such
                Organization’s business, whom such Organization compensates by Salary and has the right to
                govern and direct in the performance of such service, including any part-time or seasonal employee;

            (ii) natural person while in the regular service of an Organization in the ordinary course of such
                 Organization’s business, whom such Organization has the right to govern and direct in the
                 performance of such service and is assigned to perform such service by any agency furnishing
                 leased personnel or temporary personnel on a contingent or part-time basis; provided that Employee
                 shall not include such a natural person, and no coverage will be available under this coverage section
                 for loss caused by such a natural person, if such loss is covered under any bond, indemnity or
                 insurance held by the agency furnishing such personnel;




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8931 (04/2008) rev.                     Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 107 of 118 PageID #: 2316




                                                                                                       ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 20

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                AMEND DEFINITION OF SECURITIES ENDORSEMENT

In consideration of the premium charged, it is agreed that the term Securities, as defined in Subsection 11 Definitions of
this coverage section is amended to include revenue and other stamps in current use, tokens and tickets. Securities
does not include Money.




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8932 (11/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 108 of 118 PageID #: 2317




                                                                                                     ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 21

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

               AMEND MONEY ORDERS AND COUNTERFEIT CURRENCY FRAUD ENDORSEMENT

In consideration of the premium charged, it is agreed that the term Money Orders And Counterfeit Currency Fraud, as
defined in Subsection 11 Definitions of this coverage section, is amended to read in its entirety as follows:

        Money Orders And Counterfeit Currency Fraud means the good faith acceptance by an
        Organization:

        (a)     in exchange for merchandise, Money or services, of any post office or express money order,
                issued or purporting to have been issued by any post office or express company, if such
                money order is not paid upon presentation; or

        (b)     in the regular course of business, of counterfeit paper currency.

The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-8933 (11/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 109 of 118 PageID #: 2318




                                                                                                       ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 22

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

            AMEND SUBSECTION 27 PROOF OF LOSS AND LEGAL PROCEEDINGS ENDORSEMENT

In consideration of the premium charged, it is agreed that the first sentence of Subsection 27 Proof of Loss and Legal
Proceedings of this coverage section is amended to read in its entirety as follows:

        Knowledge possessed by Risk Manager, Chief Financial Officer, General Counsel of an Organization or
        Discovery shall be deemed knowledge possessed by or discovery by all Insureds.




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-9088 (12/2003)                          Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 110 of 118 PageID #: 2319




                                                                                                        ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 23

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                     AMEND EXCLUSION 12(h)(ii) ENDORSEMENT

In consideration of the premium charged, it is agreed that subparagraph (h)(ii) of Exclusion 12 of this coverage section is
amended to read in its entirety as follows:

        (ii)    to render Data usable by replacement processing equipment;



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-9146 (2/2004)                           Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 111 of 118 PageID #: 2320




                                                                                                     ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 24

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                                AMEND DEFINITION OF EMPLOYEE ENDORSEMENT

In consideration of the premium charged, it is agreed that the term Employee as defined in Subsection 11 Definitions of
this coverage section is amended to include any director of an Organization while in the regular service of such
Organization in the ordinary course of such Organization's business as an audit committee member of such
Organization.




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-9178 (3/2004)                           Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 112 of 118 PageID #: 2321




                                                                                                     ENDORSEMENT

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                          Co

                                                          Endorsement No. 25

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC

  _____________________________________________________________________________________________

                           AMEND DEFINITION OF COMPUTER SYSTEM ENDORSEMENT

In consideration of the premium charged, it is agreed that the term Computer System, as defined in Subsection 11
Definitions of this coverage section, is amended to read in its entirety as follows:

        Computer System means a computer and all input, output, processing, storage, off-line media library and
        communication facilities which are connected to such computer, provided that such computer and facilities are:

        (a)     owned and operated by an Organization;

        (b)     leased and operated by an Organization; or

        (c)     utilized by an Organization.



The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-9261 (4/2004)                            Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 113 of 118 PageID #: 2322




                                                                                                ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                          Endorsement/Rider No. 26

                                                          To be attached to and
                                                          form a part of Policy No. 8153-1429


Issued to: AKORN INC
  _____________________________________________________________________________________________

                                FRAUDULENT INSTRUCTIONS EXCLUSION

In consideration of the premium charged, it is agreed that:

No coverage will be available under Insuring Clauses 2, 3, 4, 5, and 6 for loss resulting from any transfer,
payment or delivery of Money, Securities, or Property approved by an Employee or arising out of any
misrepresentation received by an Employee, agent, independent contractor or other representative of the
Insured, whether such transfer, payment or delivery was made in good faith or as a result of trick, artifice,
fraud or false pretenses.




FL-261182 (07/2018)                           Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 114 of 118 PageID #: 2323




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




FL-261182 (07/2018)                           Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 115 of 118 PageID #: 2324




                                                                                             ENDORSEM ENT/RIDER

Coverage Section: Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)

Effective date of
this endorsement/rider: September 1, 2019              Federal Insurance Company

                                                       Endorsement/Rider No. 27

                                                       To be attached to and
                                                       form a part of Policy No. 8153-1429


Issued to: AKORN INC
_____________________________________________________________________________________________
                              ERISA AMENDATORY ENDORSEMENT

In consideration of the premium charged, it is agreed that solely with respect to loss sustained by any
ERISA Plan included as Insured, this coverage section is amended as follows:

(1)    Subsection 21., ERISA Plan, is deleted.

(2)    Insuring Clause 1. is deleted and replaced with the following:

       Fiduciary Dishonesty Coverage Insuring Clause 1
       The Company shall pay the Insured for loss of Money, Securities, or Property resulting directly
       from Fraud or Dishonesty committed by an Employee acting alone or in collusion with others.

(3)    Subsection 11., Definitions, is amended as follows:

       A.      The definition of Employee(s) is deleted and replaced with the following:

               Employee(s) means any natural person while in the service of any Insured who is
               required to be bonded by Title 1 of ERISA, including:
               (a)     a fiduciary;
               (b)     a trustee;
               (c)     an administrator;
               (d)     an officer;
               (e)     any other natural person who handles ERISA Plan assets; or
               (f)     any natural person described paragraphs (a) through (e) above during a period
                       not exceeding sixty (60) days following the termination of such natural person’s
                       service.
               Provided, however, Employee shall not include any independent contractor or any agent,
               broker, factor, commission merchant, consignee, or representative of the same general
               character or employee thereof.

       B.      The definition of ERISA Plan is deleted and replaced with the following:

               ERISA Plan means any Employee Benefit Plan, Pension Benefit Plan, or Welfare Benefit
               Plan, as defined under ERISA, which is operated solely by an Organization or jointly by



PF-262504 (01/2019)                         Page 1
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 116 of 118 PageID #: 2325




               an Organization and a labor organization for the benefit of Employees and which
               existed on or before the inception of this coverage section or which is created or acquired
               after the inception of this coverage section.

        C.     The following definitions are added:

               ERISA means the Employee Retirement Income Security Act of 1974, as amended.

               Fraud or Dishonesty means any intentional act of larceny, theft, embezzlement, forgery,
               misappropriation, wrongful abstraction, wrongful conversion or willful misapplication, or
               any other intentional fraudulent or dishonest act. Fraud or Dishonesty shall also include
               any intentional act prohibited by Title 18, Section 1954 of the U.S. Code.

(4)    Subsection 12., Exclusions, is deleted and replaced with the following:

       Limitations

       The Company shall not be liable for loss involving:

       (a)     the disclosure of confidential or personal information while in the care, custody or control
               of an Insured, including but not limited to patents, trade secrets, processing methods,
               customer lists, financial information, credit card information, health information, retirement
               or health savings account information or any similar type of non-public information,
               provided that this limitation shall not apply to loss that is otherwise covered under this
               coverage section caused by an Employee’s acts of Fraud or Dishonesty through the
               use of, disclosure of or access to such confidential or personal information; or

       (b)     fees, costs, fines, penalties or any other expenses incurred by an Insured which result,
               directly or indirectly, from the access to or disclosure of an Insured’s or another entity’s
               or person’s confidential or personal information, including but not limited to patents, trade
               secrets, processing methods, customer lists, financial information, credit card information,
               health information, retirement or health savings account information or any similar type of
               non-public information.

(5)    Subsection 20,, Ownership, is amended to the extent that wherever the term Organization
       appears, it is deleted and replaced with Organization or ERISA Plan.

(6)    Subsection 25., Limits of Liability and Retention, is deleted and replaced with the following:

       The Company’s maximum liability for each loss shall not exceed the Limit of Liability applicable to
       such loss, as set forth in Item 2 of the Declarations regardless of the number of Insureds
       sustaining the loss.

       The payment of any loss under this coverage section shall not reduce the liability of the Company
       for other losses whenever sustained; provided, however, that the total liability of the Company for
       all loss resulting from any act or any series of acts committed by the same Employee or in which
       the same Employee is concerned or implicated, regardless of whether such act or series of acts
       was committed before or during the Policy Period, will be treated as a single loss and the
       applicable Limit of Liability of this coverage section will apply.
       With respect to each ERISA Plan:
       (a)     if covered loss is sustained by any ERISA Plan which does not have any employer
               securities, the Limit of Liability applicable to such covered loss shall be the greater of:
               (1)     $1,000; or
               (2)     ten percent (10%) of the funds handled by such ERISA Plan as of the effective
                       date of this coverage section,

PF-262504 (01/2019)                          Page 2
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 117 of 118 PageID #: 2326




               up to a maximum limit of liability of $500,000; or
       (b)     if covered loss is sustained by any ERISA Plan which does have any employer
               securities, the Limit of Liability applicable to such covered loss shall be the greater of:
               (1)      $1,000; or
               (2)      ten percent (10%) of the funds handled by such ERISA Plan as of the effective
                        date of this coverage section,
               up to a maximum limit of liability of $1,000,000,
       provided that, in all events (i) if the Limit of Liability as set forth in Item 2 of the Declarations is
       less than the amounts set forth in paragraphs (a) or (b) above, then the applicable Limit of
       Liability shall be equal to the minimum limit of insurance as required by ERISA; or (ii) if the Limit
       of Liability as set forth in Item 2 of the Declarations equals or exceeds the amounts set forth in
       paragraphs (a) or (b) above, then the Limit of Liability shall be the Limit of Liability as set forth in
       Item 2 of the Declarations.
       No retention shall apply to loss sustained by an ERISA Plan covered under this coverage
       section.

(7)    The following subsections are added:
       Payover

       In compliance with Title 1 of ERISA, payment by the Company shall be held to the benefit of any
       Insured(s) sustaining a loss. If such payment is in excess of the amount of coverage required by
       ERISA for such Insured(s), such excess shall be held for the use and benefit of any other named
       Insured(s) should such Insured(s) also Discover loss recoverable hereunder. If Money,
       Securities, and other Property of two or more Insureds is commingled, recovery hereunder for
       loss of such Money, Securities, and other Property shall be shared by such Insureds on a pro
       rata basis in accordance with the amount of coverage each such Insured is required to carry
       pursuant to ERISA.

       Extended Discovery Period

       This coverage section covers loss sustained prior to the termination or cancellation of this
       coverage section and Discovered:
       (a)     within twelve (12) calendar months following the termination or cancellation of this
               coverage section in its entirety; or
       (b)     within twelve (12) calendar months following the termination or cancellation of this
               coverage section as to any Insured,
       in accordance with Subsection 11., Termination of Policy or Coverage Section, of the General
       Terms and Conditions Section.
       Provided that this Extended Discovery Period terminates immediately upon the effective date of
       any other insurance obtained which replaces the coverage afforded by this coverage section in
       an amount no less than the minimum amount required under ERISA and provides coverage for
       loss sustained prior its effective date.




       Termination

       This coverage section shall terminate as to any Employee and no coverage will be available for
       loss caused by such Employee:


PF-262504 (01/2019)                           Page 3
 Case 1:20-cv-01254-MN Document 5-44 Filed 10/02/20 Page 118 of 118 PageID #: 2327




        (a)     immediately upon Discovery by any Executive or Insurance Representative (not in
                collusion with such Employee) of any fraudulent or dishonest act on the part of such
                Employee while in the service of any Insured;

        (b)     after an Executive or Insurance Representative becomes aware of any fraudulent or
                dishonest act by such Employee involving Money, Securities or Property valued at
                twenty-five thousand dollars ($25,000) or more, committed prior to such Employee’s
                service with any Insured; or

        (c)     more than sixty (60) days following the termination of service to any Insured of such
                Employee.


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




PF-262504 (01/2019)                           Page 4
